     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 1 of 61




 1   BARBARA J. PARKER, City Attorney, SBN 069722
     MARIA BEE, Chief Assistant City Attorney, SBN 167716
2    RYAN G. RICHARDSON, Special Counsel, SBN 223548
     KIMBERLY A. BLISS, Supervising Deputy City Attorney, SBN 207857
 3   JAMILAH A. JEFFERSON, Senior Deputy City Attorney, SBN 219027
     One Frank H. Ogawa Plaza, 6th Floor
4
     Oakland, California 94612
     Telephone: (510) 238-7686; Facsimile: (510) 238-6500
 5   Email: jjefferson@oaklandcityattorney.org
     R20752/2599 129
 6

     Attorneys for Defendant CITY          OF OAKLAND
 7
     JOHN L. BURRIS, STATE BAR NO. 69888
 8   Law Offices of John L. Burns
     Airport Corporate Centre
 9
     76770akport Road, Ste. 1120
     Oakland, California 94621
10
     Telephone: (510) 839-5200; Facsimile: (510) 839-3882
11   JAMES B. CHANIN, STATE BAR NO. 76043
     Law Offices of James B. Chanin
12   3050 Shattuck Avenue
     Berkeley, California 94705
13
     Telephone: (510) 848-4752; Facsimile: (510) 848-5819
14
     Attorneys for PLAINTIFFS
15
     (Additional Counsel     on   Next   Page)
16                                       UNITED STATES DISTRICT COURT

17                                   NORTHERN DISTRICT OF CALIFORNIA

18
     DELPHINE ALLEN, et           al.,                         Case No. C 00-4599 WHO
19

                          Plaintiffs,                          JOINT STATUS CONFERENCE
20                                                             STATEMENT
             v.
21

     CITY OF OAKLAND, et al.,                                  Date: November 27, 2018
22                                                             Time: 3:30p.m.
                          Defendants.                          Courtroom 2 -


                                                                            17th Floor
23
                                                               The Honorable William H. Orrick
24

25


26




     Joint Status Conference Statement 11.27.18   -

                                                      I   -.                                 COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 2 of 61




 1
     ROCKNE A. LUCIA, JR STATE BAR NO. 109349
     Rains Lucia Stern St. Phalle & Silver, PC
 2
     Attorneys & Counselors at Law
     2300 Contra Costa Boulevard, Suite 500
 3   Pleasant Hill, CA 94523
     Tel: 925-609-1699
 4
     Fax: 925-609-1690
     Attorneys for OAKLAND POLICE OFFICERS ASSOCIATION
 5

 6

 7

 8

 9

10

11

12

13


14

15

16

17

18

19

20

21

22

23

24

25

26




     Joint Status Conference Statement 11 .27.18   -
                                                       2   -

                                                                        COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 3 of 61




 1                                              I.        PLAINTIFFS' CURRENT POSITION

 2                 While the Oakland Police                Department has                  made progress towards             compliance with the
 3   Negotiated         Settlement       Agreement, several              new             problems       have arisen which call into       question
 4   whether the OPD has               really moved          as   far   as       appeared to        be the   case    earlier this year. Use of Force

 5   statistics have been erratic to the                  point that years                of statistics may be       compromised.        Pursuits and

 6   Complaints          continue to rise with serious consequences. Problems have been discovered with the

 7   hiring    process which may               explain the quality                   of a number of the        new    recruits. The terms of the

 8   comparative discipline study,                   which has been                  extensively discussed,          appears to be      nearing
 9   agreement, but the study itself has                    not    yet been started and this important issue involving

10   Consistency of Discipline                 remains unresolved. Moreover, there                             are   continued     problems identifying
11   outlier officers and            squads engaged          in    possible biased policing. Specifically, the                        IMT has observed

12   that, "despite repeated recommendations                            to do so, OPD continued to resist                      conducting   a   drill-down

13   or   in-depth analyses           of squad       or   specific      individual officer data to ascertain the basis for and/or to

14   appropriately         address such indicators when                      present."             In   addition, the last recruit class contained

15   no women           and there      are   issues   involving         the recruitment of women which must be resolved in                                 a



16   successful effort to recruit               more women           into the OPD.

17                 Plaintiffs' attorneys would be very                   happy             if the OPD attained        compliance. However,             as



18   residents of Oakland,              we    cannot agree to           compliance just because                  this   case   had gone   on    for   so   long.
19   We do not demand                perfection,      but   we    do insist that the OPD operate in                      a   constitutional   manner



20   where its command staff can                     reasonably quickly identify problems                         based      on   reliable data and then

21   have the       ability   and the        integrity to    act   on    those           problems       and resolve them in        a manner     that is

22   consistent with officer             safety,     and that benefits the                  people      of Oakland. The failure to train OPD

23   officers      on   standards that         produce reliable reporting                     on   the Use of Force, the rise in both           pursuits
24   and     complaints,          the failure to     identify problem                    officers and deal with their conduct, and the issues

25
     i571h   IMT   Report, p. 8
26




     Joint Status Conference Statement 11 .27.18                             -
                                                                                 3   -
                                                                                                                                            COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 4 of 61




 1   referenced here           on    hiring     new   officers   are   not   consistent with         attaining compliance.              The OPD must

 2   get back         on   track in order to achieve         compliance           in the    near   future.

 3                                             A. CONSISTENCY OF DISCIPLINE STUDY

 4                Since the last Case Management Conference, the                              parties   have been         negotiating       on   the tenns

 5   of a   comprehensive study to                 determine if there is racial and/or                gender bias applied            in the Oakland

 6   Police     Department administrative discipline                     process.

 7                The      parties   appear to have reached            agreement that the study shall include all members

 8   subject to        the Manual of Rules and all recruits in the OPD                         Academy for the designated period
 9   which is five years, The                  subject matter     should include at           a   minimum       (a)   a   review of existing

10   Department policies, procedures and practices regarding misconduct investigations and discipline,
11   and    (b)   a   review of the           Department's   historical data           on   misconduct        investigations         and   discipline to
12   see    if the data shows patterns of disparity in the treatment of minority officers and/or in relation to

13   gender.       The five year administrative              discipline          data will include         1) internally       and   externally
14   generated complaints; 2) the alleged policy violation(s); 3) text of policies (including                                              effective dates

15   for   policies that have changed during this period); 4)                           the   race   and   gender of the complainant (and
16   rank if the       complaint         is   internally generated); 5)          the   race   and    gender    and rank of the accused

17   employee; 6)           the   race   and    gender   and rank of OPD              employees reviewing             or   making       decisions    on



18   the    allegation       from initiation to conclusion; and                  7)   the   complaint finding including               any   discipline    or



19   corrective action            imposed.
20                The consultant who will do this                 study      has not been         selected,   nor   has    a   fee for their services

21   been    specified        and    agreed to by the City         of Oakland and the person                  performing         this   study.
22   Plaintiffs' attorneys urge that this job announcement be drawn up that is                                        agreeable to       the   parties   and

23   that   a   person be chosen who is               acceptable to      the     parties     and that this process be            completed        as soon



24   as   possible given          the need to choose the          right person for this job.
25

26




     Joint Status Conference Statement 11.27.18                         -4   -
                                                                                                                                           COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 5 of 61




 1                                               B. USE OF FORCE STATISTICS

 2             For several years, the         City   of Oakland has touted                     decreasing   use   of force levels    by members
 3   of the Oakland Police          Department          as a   prime example              of the cultural    change     that has   come    to the


 4   OPD.      The IMT, in its most recent              quarterly report,               noted that   use   of force data   dropped       75% from

 5   2012-2017 and that,           as   of October 6, 2018,        reported             force data indicates      an   additional decrease of

 6   23%. As     recently     as   the   September       9 to    September 22,             2018 bi -weekly        reporting period,      OPD

 7   disclosed   a   total of 14 Use of Force incidents,                     including      five that involved the        pointing   of a firearm.

 8   These numbers       were      generally     consistent with Use of Force numbers in                          previous reporting periods.
 9             However, during the very              next      biweekly reporting period, the total                 number of Use of Force

10   incidents jumped to 56,            including    40 related to the                pointing   of a firearm. The most recent            biweekly

11   reporting period,       October 7-20, 2018,             saw a       further       spike upward:       85 total Use of Force incidents,

12   including   66 related to the         Pointing      of a Firearm. The OPD Office of Inspector General attributes

13   these   significant   increases to      a   command level decision to direct additional                           lineup training     on



14              of a firearm.
     pointing
15             Plaintiffs'   are    troubled     by the large discrepancy                  between the most recent          figures      and

16   previous    use   of force numbers, and OPD must                            explain exactly     what caused this      significant     increase.

17   If the most recent data is, in fact, accurate,                we can             surmise that the Oakland Police         Department has,

18   for years, been     reporting Use        of Force levels at                 a   fraction of the actual number. This, in turn,

19   suggests that all prior published data about Use of Force incidents,                                  are   wholly   useless   as   data

20   points.   These    developments         may also indicate                   a   very serious   training problem.
21             Pursuant to recent conversations between Plaintiffs' and members of the Oakland Police

22   Department, Plaintiffs understand that the                    crux          of the numerical     discrepancy       is at least in part

23   related to confusion about the how "low                     ready"/retention positions                must be     reported.    OPD

24   Department General            Order K-4      re:   Reporting            and      Investigating   the Use of Force states that "the

25   intentional     pointing      of a firearm at      a   person constitutes             a   Level 4 Use of Force, while the low

26




     Joint Status Conference Statement 11.27.18                      -

                                                                         5   -
                                                                                                                                     COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 6 of 61




 1   ready/retention position does          not   constitute        a   Use of Force."           (p. 6)      The Low     Ready/Retention
2    Position is   subsequently         defined   as a   position "where the                 firearm is         pointed at   a   45 -degree       angle     or



 3   less and not at   a   person...      [while]   the      use   of low      ready/retention position                is not     a   reportable      use   of

4    force, members should document their                    use   of the      position in the appropriate report." (p. 24) Note
 5   that the bolded    emphasis        in the above definition is taken                     directly   from General Order K-4.

 6             The fact that   a   low   ready/retention position may constitute                            a   Use of Force is not             explained
 7   until page 24 of General Order K-4 and                   even      there, the language is confusing. However,                               on   page     6,

 8   the   low/ready position      is   essentially defined             as   not   a   Use of Force. This            discrepancy           and the

 9   manner    in which Level 4 Use of Force is                 organized           in General Order K-4 may well                         explain the
10   confusion among       supervisors      and officers           as   to what constitutes             a   Use of Force. It may also

11   partially explain the     dramatic rise in Level 4 Uses of Force,                          as   discussed above. In any event,

12   Plaintiffs' recommend         an    immediate revision of the General Order K-4 to discuss when the

13   pointing    of a firearm may constitute             a   Use of Force under the Level 4 section of the                                policy now on
14   page 6.

15             The   Department's        Use of Force         Reporting            manual denotes,           explicitly,     that     a   low

16   ready/retention position involves only                  situations where            a   firearm is not        pointed       at   a   person.

17   Conversely, anytime       a   firearm is     pointed       at a     subject,       it must be      reported     as a    Level 4 Use of Force.

18   Given the     enormous    disparity in Level            4 Use of Force             reporting before           and after the          September       9-

19   22, 2018 biweekly reporting period, it appears that Officers                               were        systematically under -reporting
20   incidents   involving   the intentional        pointing        of a firearm and/or incidents where                          a    firearm    was



21   pointed    at a 45 -degree    angle    or   less but ALSO at              a   person. This has been somewhat corroborated

22   by    both the IMT and the OIG in their review of Body Worn Camera                                          footage.

23             The fact that Use of Force incidents were,                      apparently, systematically underreported for
24                           incongruent         with the     Department's                     written       policies, suggests            that there
     years, in   a maimer                                                               own                                                             are



25   serious   training   issues that the    Department must                  address. In addition, the dramatic rise in the

26




     Joint Status Conference Statement 11.27.18                     -6   -
                                                                                                                                            COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 7 of 61




 1   pointing     of a firearm at Oakland residents must be                              investigated to    determine if the conduct itself is

 2   necessary and/or          appropriate.
 3               Plaintiffs look forward to             working       with the IMT and the OIG to                   ensure     that Use of Forces

 4   statistics   are   reported accurately         and in accordance with General Order K-4. Plaintiffs also wish to

 5   ascertain if in fact there         are     other   reasons   for the              widespread underreporting         of Level 4 Uses of

 6   Force. A       comprehensive investigation                must be             undertaken, the        causes   of this   problem       must be


 7   identified, and this problem               must never      be allowed to repeat itself

 8               Plaintiffs'   concerns are        augmented by the recent 57th                      IMT    Report and subsequent follow-up
 9   correspondence by the             IMT. The         57th   IMT report suggests there                   are   other recent Uses of Force that

10   are   not   reported besides         the   pointing     of a firearm at              a   person. It also disclosed        a   number of cases

11   where "it is unclear whether force                 was    used and/or there is                 no   actual video of the arrest"           (page 2,
12   57th Report, emphasis added).                 On November 14,                      2018, the IMT provided follow-up information

13   regarding the 57th         IMT    Report to Plaintiffs' attorneys,                       the Chief of Police, and the          City   of Oakland

14   which indicated that           they   reviewed      over one          hundred            (100) police reports.    It is   plaintiffs' attorneys'
15   understanding       that the IMT           subsequently requested body                       camera   footage for       38 selected videos

16   containing possible charges (such                  as   assault       on an         officer, obstructing, resisting arrest, etc.) that had

17   no    accompanying         use   of force report. After               reviewing the videos,            the IMT determined that in 14

18   cases   that   were   reviewed, officers used force without completing                                a use   of force report. Six of those

19   incidents involved the           use/pointing        of a service weapon, and                   eight others    contained force other than

20   the   pointing of a firearm.           This   means       that   more             than half of the   unreported    Use of Force incidents

21   that the IMT       recently      discovered cannot be attributable in any way to confusion about the                                     wording
22   regarding      the low     ready/retention position in                    General Order K-4.

23               At the last Case      Management Conference,                           the court   requested that the        OPD and the      City   of

24   Oakland      provide      an   updated      list of the Persons               Responsible      for NSA Tasks. In response,              on



25   September 14, 2018,            the    City   of Oakland filed                 a   document that identifies the Command Staff

26




     Joint Status Conference Statement 11.27.18                        -

                                                                           7   -
                                                                                                                                        COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 8 of 61




 1   responsible       for the issues set forth here and for all the other aspects of the NSA. Plaintiffs request

 2   that the    appropriate        member of the Command Staff should issue                              a   written report at least three

 3   weeks      prior to     the next Case     Management Conference designating what steps                                   OPD has taken to

 4   remedy      the   problems       identified     by the   IMT in their reports and               by Plaintiffs' Attorneys            in this CMC

 5   Statement.         Plaintiffs' attorneys also request that the Chief of Police                              or   her   designee   appear at the

 6   next Case      Management Conference and tell the                            Court what steps        they    have taken to address this

 7   issue and further, what steps OPD will take in the future to                               assure        the Court, the    Parties, and the

 8   Monitor that this issue will not               come    up    again. Finally, Plaintiffs expect the Monitor be                        informed

 9   as   to   what, if any, discipline is warranted here, and the Court satisfy itself that such discipline, if

10   any, is    appropriate.
11               The failure of officers to video tape their arrests and/or document every                                     reportable use     of

12   force pursuant to         Department policy            cannot be tolerated. This is                  problem that was widespread              a



13   number of years ago. The reappearance of this                               problem   is   completely unacceptable.               Immediate

14   action must be taken to            remedy this problem.                 The    Department       must decide if discipline and/or


15   retraining     are   appropriate.        Whatever the decision, it must be made at the                            highest   levels of the OPD.

16   Subsequently,           those command officers will be                      responsible    if this   problem continues,           and   an



17   extensive audit must be undertaken to prove that this                             problem      has been eradicated.

18                                     C. Rise in the Number of Pursuits and                              Complaints
19               After many years of declines, the number of complaints has risen in 2018. As of November

20   7, 2018, there        were     1212   complaints,       as   compared          with 1090       as   of this time in 2017.

21               Plaintiffs would like to           see a   breakdown of these             complaints           to measure     these   figures    more



22   precisely.        For   example,      if the   complaint rise           is due to "service      calls", there          may be   adequate
23   explanations         such   as   the officer    was on a more               important   call   or    the   problem is     due to the financial

24   capacity     of the     City   of Oakland to       provide police             services. On the other hand, these                  same   figures
25

26




     Joint Status Conference Statement 11 .27.1 8                    -
                                                                         8   -
                                                                                                                                        COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 9 of 61




 1   may reveal           systemic problems            which      can   be fixed          by the        OPD without additional              resources or can



 2   be remedied             by   a   reallocation of existing          resources.


 3                If the rise in the number of complaints includes                                  a   rise in excessive force           complaints,
 4   discourtesy,            and related issues, the OPD needs to                        remedy         this with    training      and/or       discipline where
 5   appropriate.            We   recognize that not all complaints have merit,                               but the rise in sustained            complaints
 6   from 41 in 2017 to 58 in 2018 indicates that the OPD itself believes                                             some        of them do.

 7                 The rise in the number of pursuits is                        clearly     a   problem.        In June,   2018, the City of Oakland

 8   paid $12,000,000 (twelve                   million     dollars)     to     a man      who       was run over       by    a   police officer while
 9   riding his motorcycle                downtown. The             man     suffered massive                  injuries including having                his lower left

10   leg amputated             and his       pelvis   and vertebrae fractured. A video of the incident appears to show that

11   the officer violated the                pursuit policy       of the OPD and/or                     was   driving   too   fast under the

12   circumstances. More                  recently,     another Oakland Police officer                         was   found to have violated                 policy
13   and gave inconsistent statements to                       supervisors              after   a   high-speed pursuit that resulted                   in   major
14   injuries       to   a   passenger in the         fleeing vehicle.2
15                 While      liability payments for             OPD excessive force                     cases   appear to have           declined, the single

16   payment this year is                more    than the payment to 119                   plaintiffs         in the Riders       case.    Moreover, the

17   people injured            in these out of compliance bad                       driving      incidents and/or          pursuits       are   just   as   hurt   as    if

18   they      were      victims of excessive force. These victims may not have been                                          injured intentionally,               but

19   that is scant consolation to the                  people who,          in      some    cases, have to live with               injuries      for the rest of

20   their life. Moreover, the financial consequences to the                                        City   of Oakland       are no    less dramatic.

21                 OPD       policy on foot pursuits             allows for the officer to break off a                      pursuit without             any

22
     disciplinary            consequences. This has              undoubtedly              reduced the number of incidents where                             an   officer

23   chases       a   subject     into   a   backyard,     the   subject turns around,                   and the officer has to make               a    split    second

24

25
     2
         https://www.sfchronic!ecorn/ciime/artic!e/Oak!and -officers -vio!ated -policy -in -chase -tllat- 1335924! .php
26




     Joint Status Conference Statement 11 .27.1 8                           -

                                                                                9   -
                                                                                                                                                       COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 10 of 61




 1   decision    on   whether to shoot the               subject   or   not.       This   change         in   policy   is   no   doubt   one   of the

 2                   factors in the decline of Officer Involved                           Shootings.
     significant
 3             There is       no   comparable provision             in OPD General Order J-4, Pursuit                             Driving. Plaintiffs
 4   strongly recommend the               officer who breaks off a                 pursuit will          never      receive      discipline for that
 5   decision and that this be codified in DGO J-4.

 6             Another factor is that            a   number of Academy Graduates have little                                 or no   experience       in

 7   driving.    The number of millennials who                     own        and drive         cars   is less than         previous generations.            If

 8   these individuals         are   put behind the wheel of a patrol                     car,   they     need far      more      training than       other

 9   officers before         they acquire       the skills to engage in              a   pursuit.
10             This is just        one   aspect of an overall review of pursuits and training that the OPD needs                                             to


11   review. Pursuits have become                    a   major risk management problem                          that must be addressed. The

12   safety   of both the officers and innocent citizen demands                                 no   less.

13                                          D. Lack of Women Recruits in the                                  Academy
14             A recent 2018 recruit class contained                         no women           at all   by the     time the class       graduated.         The

15   180th Academy            started with 8        women     out of 34. The class is down to 5                         women        out of 24. Women


16   are   currently     21% of the class. The national average has been stated to be 13-14%.

17             If the national statistics            are   accurate, the last two classes                     are   10.5%     women      (21%     +   0%

18   divided    by   2   =

                             10.5%),     which is below the national average. In addition,                                  none    of the   women         in the

19   current    Academy class            have   graduated.        There       were women             in the earlier 2018            class, but they did

20   not   graduate.
21             Almost every officer involved in the recent                           sex    scandal had             graduated      from the OPD

22   Academy      since 2015. All of them                  were men.          It   seems    inconceivable that the OPD cannot find

23   women      who      are more      qualified than these          men          who did       graduate       from the       Academy.         Plaintiffs

24   recommend the OPD create                   a   task force that will be              charged with recruiting                 more women.          The task

25   force could review current efforts to                  see    if all efforts         are   being     made to recruit           women.      Are officers

26




     Joint Status Conference Statement I I .27.18                       -

                                                                            10-                                                                COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 11 of 61




 1   (preferably            women         officers in the     OPD) going              to the     Colleges,     Universities and       High    Schools to

 2   talk about            a career       with the OPD? Are          they going             to   job   fairs and other     gatherings    where     they
 3   would find             women         seeking employment?              If OPD officers              are   going to     some    of these   gatherings,
 4   should          they   go to     more    of them? Are there any                     women     in the   Training      Bureau that relate to the

 5   Academy               and its members? These             are   just   some           of the ideas that should be considered to boost the

 6   number of women in the                     Academy.
 7                    E.   Identifying        Outlier Officers and               Squads Engaged                 in Possible Biased        Policing
 8                   Plaintiffs' have been            encouraged by the Department's                          sincere efforts to examine         implicit
 9   and       explicit bias         at   monthly Citywide          Risk    Management Meetings (RMM), during                            which

10   supervisors            review stop data with             an   eye toward             identifying     and      remedying      indicators of disparate

11   treatment among                  population groups            in Oakland.

12                   However, the IMT's               most recent      (57t) Report raises some serious questions about OPD's
13   ability         to   translate the stop data           they   collect into           meaningful      interventions at the        squad    and/or

14   officer level.            Specifically,      the IMT reports that                   "despite repeated recommendations                   to do so, OPD


15   continued to resist                  conducting    a   drill -down     or       in-depth analyses          of squad     or   specific   individual

16   officer data to ascertain the bases for and/or to                                   appropriately      address such indicators when present.

17   Rather, the discussion instead generally focuses                                     on   operational elements, including strengths                and

18   shortcomings of the                   OPD   intelligence -led policing model,                      which      we    acknowledge     is also

19   important."3
20                   During         the most recent     meeting       of the         Community Police               Review   Agency, Captain Nishant

21   Joshi      acknowledged that               the   Department has             "to drill down           as... we       do have work    we   have to do."

22   When        pressed        about Police Commission Chair Thomas                               Lloyd      Smith about the IMT's           "repeated
23   recommendations" to drill down,                         Captain Joshi               reiterated that "there's still work to be done... I

24   understand that                we    need to be able to be        a   little        more    in-depth     in   our   drill down." Chief Kirkpatrick

25
         57h
     3
               IMT   Report, p. 8
26




     Joint Status Conference Statement 11.27.18                             -

                                                                                ii   -
                                                                                                                                               COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 12 of 61




 1   then told the commissioners that she                  "accept[ed] ownership"                 over    this issue, and that the

 2   Department's       resistance to the Monitor's              repeated recommendations                       about    drilling -down       on   stop

 3   data "is not    acceptable      on our    part.... We believe that                   at the next site      visit, which is in       a   couple   of

 4   weeks, that    we    will have shown and demonstrated progress to that. So, I accept full

 5   responsibility."4
 6              Plaintiffs'   are   baffled   as    to   why   the OPD has not              fully implemented the            IMT's       repeated
 7   suggestion that stop        data should be           effectively           harnessed at the      squad      or   individual level. This

 I should have been done by              now.       The OPD's             intransigence        undermines the very purpose of stop data

 I collection      as a   risk management tool and indicator of disparate treatment.                                    Policy revisions and
10   training    modifications       are an   important corrective                  measure, and Plaintiffs'            applaud the
11   Department's       progress in these          arenas.      Nevertheless, individualized interventions                        are    sometimes

12   warranted, and       we   urge the    Department to immediately                       heed the IMT' s         repeated recommendations
13   to drill -down on      individual and          squad -level          data.

14                                             F.    Hiring      of    Qualified OPD Members

15              As has been detailed          extensively        in   previous         Joint Statements to this court, the Oakland

16   Police   Department has experienced                  a   rash of officer misconduct               by recent        hires of the     Department

17   in recent years. Most          prominently,          officers        allegedly sexually         assaulted and trafficked            a   minor, and

18   several of these officers        were     criminally charged                  as a   result. Twelve Oakland Police Officers                    were



19   disciplined by the Department,                and four     were           ultimately terminated.           More     broadly,   23 Oakland

20   Police Officers hired between 2013 and 2015                               were   (1) charged with          crimes   during   their tenure        as



21   Oakland Police Officers,           (2)   the   subject     of internal affairs           investigations, (3)         named     as   defendants

22   in civil   rights lawsuits,     and/or    (4)       involved in controversial              shootings.        Seven of the thirteen            police
23   officers who      discharged their service               weapons in 2013 had served in the                       Department    for less than

24

25
      http://oakland.granicus.comlMediaPlayer.php?pub1ishide805e80d -e44c -1          I e8-9302-00505691 83fa

26




     Joint Status Conference Statement 11.27.18                       -
                                                                          12   -
                                                                                                                                         COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 13 of 61




     one   year, and the        City of Oakland           was    forced to pay millions of dollars to settle lawsuits related to

 2   rookie-officer misconduct                during this period.5
 3              In the aftermath of these events, Plaintiffs demanded                                  more    robust      hiring, background
 4   checks, and recruiting procedures for                     new       recruits and,          on    June   10, 2016, Oakland Mayor Libby

 5   Schaaf announced at             a   press conference that the                     Department's      own    Office of Inspector General

 6   (OIG)    was     conducting         an   audit of OPD's             hiring, recruitment,           and   background         check        procedures.
 7   One week later,          Mayor Schaaf officially put City Administrator                                 Sabrina Landreth in              charge   of the

 8   Department, stating            "I feel like this is        an   appropriate time to place                 civilian      oversight to       this   police

 9   department        and to send        a   clear message of how                     we are   not   tolerating misconduct,          unethical

10   behavior, and        to root out what          is   clearly     a   toxic macho            culture."6    On June 22, 2016, the Oakland

11   City   Council voted to           delay    a   planned 2017              Police     Academy until         OIG     completed       its audit of the

12   Department's         recruitment and           training policies.
13              In December of 2016, the Office of Inspector General                                     published      an   audit titled      Officer
14   Integrity      Trends and Other Critical Observations                              Regarding Hiring and Training Practices.                        This

15   report made eleven recommendations for improved internal controls                                              over   policies    and     practices
16   related to     identifying, assessing,              and   managing personnel -related                    risks   involving      misconduct         or



17   unethical behavior.             Upon publication,             these recommendations                     were   "wholly accepted"7 by the
18
     Department,         and OPD issued written responses to each request that detailed the                                          specific    actions

19   OPD     promised to         undertake       immediately to               address these concerns,            as    well   as a   timetable for

20   completion.
21              A   follow-up report by the              Office of Inspector General in December 2017 concluded that six

22   of the eleven recommendations set out                       by the            OIG in December 2016               were    addressed        by   OPD in   a



23   manner      that the OIG deemed sufficient and                           complete.         The other five       were     only partially -addressed.


      http://www.oakl andmagazine.corn/November-20 I 7/OPDs-Lost-Officer -Class
25
     'https://www.nytimes.comi2O 16/06/I9/us/shaken -by -sex -scandal -oakl and -pol ice -to -get -new -leader-again.html
      Officer Integrity Trends and Other Critical Observations Regarding Hiring and Training Practices              Second Follow -Up, p. 1
26




     Joint Status Conference Statement 11.27.18                           -

                                                                              13   -
                                                                                                                                               COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 14 of 61




                In   August 2018 the           OIG released          Officer Integrity       Trends and Other Critical Observations

 2   Regarding Hiring and Training Practices                          -




                                                                            Second Follow -Up. This report addressed the five

 3   outstanding recommendations, referenced above.                               Per this most recent report, four

 4   recommendations have not yet been resolved to OIG's satisfaction: Recommendation #3, Use of

 5   Peer   Evaluations; Recommendation #4: Tracking Employee Separation Based                                                  on   Employment
 6   Phase; Recommendation #5: Consolidate Applicant Performance Tracking; and Recommendation
 7   #11:   Training        and      Qualifications    of Background            Investigators.
 8              Plaintiffs       concur    with OIG's       findings         in these four areas, which               are   specified,      in turn,

 9   below:

10              OIG Recommendation #3: Use of Peer Evaluation. The 2016 OIG Audit                                                    "strongly
11   recommends that the Department should                           codify the     current    practice      of using the           academy      peer

12   evaluations into written             policy    with   a   provision that        it be viewed      as    both      a    risk management tool

13   and    as a   hiring     and    training performance            metric that will be       routinely assessed."8                  The

14   Department's           written response acceded to this recommendation: "The                                   Department        concurs     and has

15   revised the      Academy           Coordinator's Manual to reflect this recommendation.. .When                                     a   Police Officer

16   Trainee receives            a   significant amount of negative peer evaluations,                        it   triggers     an   automatic review

17   of the trainee's file            by the Academy Coordinator."9                  The 2017 first          follow-up report by              OIG stated

18   that OIG "was unable to               verify    whether the            Academy    Coordinator's Manual                   was    updated."°        The

19   most recent OIG             report determined that, contrary                to the   Department's             2016      representation that        "The

20   Department...           has revised the       Academy          Coordinator's Manual to reflect                     [OIG's] recommendation",
21   no   such manual          ever    existed. OIG did discover that                language pertaining               to peer      evaluations     was



22   incorporated          into the Police Officer Trainee Manual's section                       on   peer         evaluation, but concluded

23   that "the aspect of communicating the                     importance         of managerial-accountability among                          Academy
24

      Officer integrity Trends   and Other Critical Observations   Regarding Hiring and Training Practices   -


                                                                                                                  Second Follow -Up, p. 3
25
      Officer integrity   Trends and Other Critical Observations   Regarding Hiring and Training Practices
                                                                                                             -


                                                                                                                  Second Follow -Up, p. 4

      Officer Integrity   Trends and Other Critical Observations   Regarding Hiring and Training Practices        Second Follow -Up, p. 4
26
                                                                                                             -




     Joint Status Conference Statement 11.27.18                         -
                                                                                                                                             COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 15 of 61




     staff     -




                   who have        responsibility          for the effective management of personnel and                                        performance -related
 2   risk     -


                  has not been institutionalized in                  policy."1'
                   Despite stating           in   writing    for   over a       year that           they   were      revising         the   Academy          Coordinator's

 4   Manual, the Department                       now     concedes that         no       Academy           Coordinator's Manual                   was ever         drafted.

 5   Further, the OIG reports that "According                            to     the      Commanding Officer of the                           OPD     Training
 6   Division, codifying the                 use    of the peer evaluations any further for                               management's              use      and

 7   understanding               will not be      pursued;     nor   will       an    Academy Coordinator's Manual be                                 drafted... due to

 8   the     overly     burdensome demand it would                      place            on   the   Academy           Coordinator to write."2 Plaintiffs

 9   concur        with OIG's 2018 conclusion that "the need for                                     institutionalizing and supporting                        consistent

10   and sound risk management                       practices,      that prevent              or   lessen the risk of misconduct                      (or
11   implementing                alternative      [sic]   actions that    equally confront this type of risk), has                                  not been        fully
12   addressed. Indeed, the collective value to the                                  Department in formalizing basic internal controls that
13   govern risk            management practices exceeds the benefit of preserving managerial                                                     autonomy."3
14                 Plaintiffs' understand that,               as    of the date of this                  filing,    the   Department expects                 to receive a


15   POST Desk                Academy Manual in December of 2018, and that this                                           document will be used                    by
16   Academy           Instructors        going     forward        subject to        review          by    Chief Kirkpatrick.                Meanwhile, the

17   document           previously        known       as   the "Police Officer Trainee Manual" has been revised                                              (to
18   incorporate            the role of peer evaluations in the Police Officer Trainee                                             discipline process)         and

19   renamed          (it   is   now   the   Academy Manual).
20                 Further, Plaintiffs' understand                   Lt. Frederick Shavies and                         Manager Tim Burch have revised
21   DGO B-13               (Basic Academy Performance Standards)                                   to   incorporate           the role of peer evaluations in

22   the current POT               hiring    and    discipline      process, and that the revised                         policy         has been submitted for

23   legal      review. Plaintiffs have not read this revised document, but have                                                    long-agreed       with OIG that

24

          Officer Integrity   Trends and 0/her Critical Observations   Regarding Hiring and Training               Practices       Second Follow -Up, p. 4
25
                                                                                                                               -




     I2
          Officer Integrity   Trends and Other Critical Observations   Regarding Hiring and Training Practices
                                                                                                                               -



                                                                                                                                   Second Follow -Up, P. 4

          Officer Integrity Trends and Other Critical Observations Regarding Hiring and Training Practices                         Second Follow -Up, p. 5
26
                                                                                                                               -




     Joint Status Conference Statement 11 .27.18                            -
                                                                                15   -
                                                                                                                                                             COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 16 of 61




 1   the     Department should codify the                    use   of peer evaluations               as a    risk management tool and                      hiring   and

 2   performance              metric. We look forward to the prompt                          completion of this task,                     and will follow this

 3   issue      closely       and report all      major developments                 to   the Court.

 4                 OIG Recommendation #4:                    Tracking Employee Separation Based                                   on     Employment            Phase.

 5   The 2016 OIG audit concluded that the                             Department should "track separation based                                  on    employment
 6   phase       as a   possible        risk management            performance            metric to     ensure       that the        Department           is   removing
 7   those      engaged         in misconduct and/or unethical behavior                           as   early    as   possible during probation."4                       In

 8   its written response to the 2016 OJG                       Report,        the   Department again acceded to                           the   recommendation,

 9   and stated that OPD "has                   requested funding to upgrade                      its current Personnel Database to capture

10   this information. Until this                  upgrade     takes      place,     the    Department will                  create a     system       to track this


11   information              manually."5         OIG's      subsequent         first     follow-up report           in 2017 determined that while

12   the     Department           did    secure   said   funding,      the database continued to lack the                            functionality        to    track

13   separation         based       on   employment. Furthermore,                    the database "does not assist the                        Department          in

14   tracking        rates     which would         serve as a      risk management                performance                indicator     reflecting      the

15
     Department's diligence                  in   addressing personnel -related risk
                                                                                                        -




                                                                                                              depending             on   where in the

16   employment stage individuals                      are   being removed (ideally,                   most     occurring during the academy).S
17                 OIG's 2018 second              follow-up report determined that the Personnel                                     Section continues to

18   track      separation manually. Plaintiffs                    concur      with OIG that further                 improvements                to the


19   Performance              Reporting Information Metrics                    Environment             (PRIME,           the database which tracks

20   evidence of racial              profiling, racially disparate policing practices,                            use        of firearms     or   other weapons,

21   dangerous          incidents like         high speed      chases and vehicle accidents, and other                                   factors)   are   overdue,

22   necessary, and critical to                removing officers, trainees,                  and recruits that                are   engaged       in unethical

23   behavior and/or misconduct at the earliest                           possible stage.
24   __________________________




      l
          Officer Integrity   Trends and Other Critical Observations   Regarding Hiring and Training Practices
                                                                                                                         -


                                                                                                                             Second Follow -Up, P. 5
25
          Officer Integrity   Trends and Other Critical Observations   Regarding Hiring and Training         Practices   -


                                                                                                                             Second Fallow -Up, p. 6
     1(
          Officer Integrity Trends and Other Critical Observations Regarding Hiring         and   Training   Practices   -


                                                                                                                             Second Follow -Up. P. 5-6
26




     Joint Status Conference Statement 11 .27.18                           -

                                                                               16-                                                                      COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 17 of 61




 1                    OIG Recommendation #5: Consolidate                                     Applicant Performance Tracking.                         OIG's 2016 audit

 2   recommended that OPD                         "develop        a   policy detailing             the   requirements             for   applicant/trainee tracking
 3   and records maintenance,                         including       consideration of consolidating siloed systems to                                   ensure       that

 4   information is consistent among all units.                                Additionally,              OIG recommends that the                      Department

 5   direct the          Training         Section to        prioritize    and     organized system                of record          keeping (preferably
 6   electronic)            that would allow for              a   quick and comprehensive                    review of all trainees and overall

 7   academy performance."7                            Once    again,    the    Department concurred with this recommendation,                                          and

 8   promised to develop                    more      robust methods for                 capturing trainee           data in its electronic databases

 9   tracking performance, conduct,                           and     employment status, including separation dates, stage                                       of

10   separation,            and the       reason      for   separation.      OIG's 2017 first                follow-up report determined that this
11   recommendation                    was      only partially addressed,                    and   encouraged the Department to "develop
12   training -related reporting                      and dashboards to... meet the risk management needs of the                                              Department

13   from          one   integrated training database"8 through PRIME                                      or a   future derivative of the PRIME

14   system. However, the                       most recent second             follow-up            audit determined that OPD's Personnel

15   Section "continues to                      manually track separations                     in lieu of planned PRIME                     improvements."9
16   Plaintiffs          are     in strong agreement with OIG that the                             Department must prioritize comprehensive,

17   electronic            applicant tracking            and records maintenance,                        including      a   consolidated list of trainees who

18   separated            from the        Department          at every    stage of the hiring and background check process.

19                    Recommendation #11:                    Training     and       Qualifications          of Background                 Investigators.         OIG 2016

20   audit concluded that the                     Department           should revise its             policy   so    that "POST              [Police Officer
21   Standards and                 Training]       certified      training   is     a    requirement        for those         performing background
22   investigations                that   are   not   assigned to       the R&B              [Background          and   Recruiting]            Unit.     Additionally,

23   background investigators                         should be       required to            have   investigative experience,                   if they have       never



24   __________________________




         7
             Officer In/egri'    Trends and Other Critical Observations   Regarding Hiring and Training Practices
                                                                                                                              -


                                                                                                                                  Second Folloi,' -Up, p. 7
25   '
                                 Trends and 0/her Critical Observations   Regarding Hiring and Training           Practices       Second Follow -Up, p. 7
             Officer Integrity
                                                                                                                              -




     '
             Officer Integrity   Trends and Other Critical Observations   Regarding Hiring and Training           Practices   -


                                                                                                                                  Second Follow -Up, p. 7
26




     Joint Status Conference Statement 11.27.18                                 -

                                                                                    17   -
                                                                                                                                                              COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 18 of 61




     previously worked within the                       R&B      Unit."2° This                     audit also       encouraged greater managerial
2    oversight beyond               POST -training. Here, too, the                               Department agreed with                        OIG's    recommendation,

 3   and certified that it had                 already changed           its   policy to require                    all    background investigators                     to meet


4    minimum             qualifications that included a minimum number of years                                                of experience,             prior investigative
 5   and       background experience,                  and   completion of a POST -certified background investigation course.
 6                  In   spite   of the       Department's       above-referenced claims, OIG's 2017 first                                            follow-up report

 7   determined           only     57% of investigators             (23    of 40) who                   completed background investigations                                  in the

 8   preceding years              had received POST -certified                          training. Further,                 OIG noted that              background

 9   investigators who registered for POST trainings were                                               often      given "competing priorities                        and

10   'sometimes unpredictable work schedules"2                                     ,
                                                                                        which        presented challenges                      for   attending       the    training

11   course(s). OIG therefore recommended that Department train                                                          an   OPD         employee        to become          a   post   -




12   certified instructor                on   the   topic   of background                   investigations.              This OIG           follow-up report            also

13   highlighted that the Department's                          draft   policy regarding background investigator qualifications                                                   did

14                                      attending implicit bias                    procedural justice training                                 requirements           for
     "not       explicitly       list                                     or                                                              as



15   background investigator selection."22
16                  OIG's most recent, second                   follow-up report,                     concludes that the                  Department          still "has not

17   fully       trained all      background investigators."23 Specifically,                                       32 of the 73             investigators         who

H performed               a   background investigation between January 1,                                        2018 and           July 13,         2018 had not received

19   POST -certified              training      for   background investigations,                             and   no    Department personnel                     have received

20   POST instruction                   training     in order   provide        local POST -certified instruction to                                   perform background
21    investigations.
22                  Taken      together,       the    long -unaddressed                  OIG recommendations described above                                         suggested

23    that the       Department           was       insufficiently      serious about                  mitigating the           risks of misbehavior                   or



24    211
            Officer Integrity Trends and Other Critical Observations Regarding Hiring and Training Practices                            Second Follow- Up, p. 9
      21
            Officer Integrity Trends and Other Critical Observalions Regarding Hiring and Training Practices
                                                                                                                                    -


                                                                                                                                        Second Folloii' -Up, p. 10
25    22
            Officer Integrity Trends and Other Critical Observations Regarding                  Hiring and   Training   Practices       Second Folloi' -Up, p. /0
      23
            Officer Integrity Trends and Other Critical Observations Regarding Hiring                 and    Training   Practices   -


                                                                                                                                        Second Follow -Up, p. II
26




      Joint Status Conference Statement 11.27.18                               -

                                                                                       18   -
                                                                                                                                                                     COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 19 of 61




 1   improper     conduct       by recent hires         and Police Officer Trainees. These                    findings      were as      unacceptable
 2   to   Plaintiffs   as   they   were       to the   authors of the OIG           Reports, and Plaintiffs       agree with OIG that the

 3   Department's procedures for tracking, assessing,                             and   monitoring personnel -related risks                  must


 4   improve.     Plaintiffs look forward to               reviewing the           revised version of DUO B-13, which                        we



 5   understand will         codify      the   practice   of incorporating           academy peer review evaluations                    as a   risk

 6   management tool and               as a    performance       and       hiring metric    after it has been     approved by the
 7   Department        in the     coming       weeks.     Similarly, Plaintiffs'          are   eager to review the POST Desk

 8   Academy      Manual in the           coming        weeks.

 9              Plaintiffs also agree with OIG that the                      Department must develop             a    comprehensive,
10   electronic system to track                applicants through the training              and   hiring    process,       including     information

11   about    performance          and   specific      reason    for   separation (as      a   possible     risk management             metric) (OIG
12   Recommendation             #4);     and must      develop     a   policy that details the requirements for applicant/trainee
13   tracking    and records maintenance                 (OIG    Recommendation                #5).
14             The     Department has promised Plaintiffs                        that it will issue   a   plan to remedy the            above     -




15   described    problems,         and Plaintiffs        appreciate the          newfound      diligence     of the   Department in              some       of

16   the above -mentioned            areas.      All   parties   listed here should share the               common         goal   of improving the

17   recruiting, hiring,        and    training practices         at the     Department, and Plaintiffs eagerly await the
18   Department's input            and    proposed       solutions to the issues and             shortcomings         detailed above.

19                                                                 CONCLUSION

20             Plaintiffs have           no   argument that the Oakland Police Department has made                                vast


21   improvements           since the start of the        Negotiated             Settlement    Agreement. However, those
22   improvements           can   slip   away     as   quickly   as    they      were   achieved.     Progress is      a   dynamic       process that

23   must continue to         take    place.      The recent      problems         of the OPD must be addressed                   by   the   leadership
24   of the   department. Only                when the OPD demonstrates that                   they   can   do this   on    their   own      will     they
25   attain NSA        compliance.
26




     Joint Status Conference Statement 11.27.18                        -

                                                                           19-                                                           COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 20 of 61




 1             The OPD Office of Inspector General                      (OIG)         is to be commended for            identifying         many of

 2   the   problems     discussed in Plaintiffs'        portion of the             Case      Management          Conference. However, the

 3   issues   surrounding       the   pointing   of a firearm          were       extensively       discussed with the OPD Command

 4   Staff several years ago. It is           extremely      unfortunate that this issue in                  particular     is still   a   problem
 5   given    all the work that       was   done in the recent past.

 6             There    are   relatively    few issues      remaining before NSA compliance                           is achieved. The Prime

 7   System    appears to be      on    track for   completion in the middle part of 2019.                            The number of African

 8   Americans who         are   subject to stops by the           OPD has fallen             dramatically.        This would be            a   bad time

 9   for the OPD to       slip backwards.
10                                               II.        CITY OF OAKLAND

11             This Case       Management Conference Statement will again focus                                  on   the   Department's three
12
     outstanding NSA tasks:
13                                                                                            the   Department's monthly Risk
                    •    Task 34       (Stop Data), including updates                   on


14                                                                                                                           50 recommendations,
                         Management Meetings (RIVIMs), implementation of Stanford's
15                       and crime and        use   of force rates

16                  •    TaskS        (TAD)
17                                                       of Discipline),              including                       the   upcoming study
                    •    Task 45       (Consistency                                                 a   report   on                                    to


18                       determine whether racial             or   gender disparities               exist in the   Department's
19                       administrative       investigation        and          discipline    process

20             Consistent with the Court's request at the last Case                            Management Conference,                  the      City   also

21                                                      of the status of the PRIME 2.0                       project    and its various
     provides    a more       fulsome   description
22                                                                          for       July   2019   implementation date.
     workstreams, which is progressing                 as   planned               a


23
               A.        Task 34: Stop Data

24             Task 34 addresses the                                   collection and          analysis     of stop data for every
                                               Department's
25                      vehicle stop, field      investigation          and detention in                  effort to            that the
     discretionary                                                                                   an               ensure


26




     Joint Status Conference Statement 11.27.1 8                   -

                                                                       20   -
                                                                                                                                           C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 21 of 61




 1   Department is addressing            crime   through fair, quality policing.           The   City's    last Case     Management
 2   Conference Statement recounted many of the                      City's industry-leading stop          data achievements.

 3   Those include, but         are   not limited to: the collection of more and better              stop data than any other law

 4   enforcement agency in California; the                 publication   of Departmental stop data for review and                  study
 5   by third parties (including academic researchers);                  the   analysis   of stop data to inform the

 6   Department's       crime reduction       strategies     and stops   (intelligence -led and precision -based); and,                 an


 7   industry -leading requirement that            officers   use    body -worn    cameras to      record    discretionary stops.
 8            In recent       months, the Department has also completed the revision of its stop data forms for

 9   purposes of complying with AB 953                (the    Racial   Identity   and   Profiling   Act of 2015), which           requires
10   the   Department to collect certain          state -mandated       categories of stop       data    starting   on   January 1, 2019,

11   and report its data to the state        no   later than   April 1,   2020. The       Department has kept Stanford, the
12   IMT and Plaintiffs' counsel informed              regarding       its intended     changes    to the   stop data forms and

13   collection process. The           Department     is   pleased to report that the new forms             will not     only   collect and

14   transmit the state mandated data, but will also-as                   previously pledged-continue to collect, analyze
15   and   publish    a more    robust set of stop data       categories       necessary to continue the          Department's
16   industry -leading stop        data collection and       analysis    efforts. The     new    forms     are   currently being    tested

17   before   patrol   officers receive     training   in    early   December and the forms          are    rolled out to all     patrol
18   officers in mid -December.

19                       1.           Monthly Risk Management Meetings: Reduction of The
                                      Department's "Footprint" and Racial Disparities
20
               The    Department's       current Task 34 efforts remain centered              on   its   monthly    Risk    Management
21
     Meetings ("RMMs"), during              which the       Department uses stop          data to examine and        assess     area,
22
     squad    and officer      performance.       As noted    before, the Department's analysis of stop data during
23
     RMMs seeks to:            1) identify policies   and    practices    which    adversely impact communities                 of color
24
     (and,   in   particular,   African-Americans) in order to reduce the                 Department's "footprint"           on   these
25
     traditionally     over   -policed communities;          and   2) identify   and examine "outlier"           squads    and officers
26




     Joint Status Conference Statement 11.27.18                -21-                                                         COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 22 of 61




 1   to determine       whether their actions                are   consistent with constitutional                   policing    and   Department
 2   directives,    or are       rather indicative of potential bias and/or                         disparate treatment.24
 3             As the IMT            recognized in its most recent report,                      the      Department's         focus   on   intelligence -led
 4   stops continues         to   significantly reduce the                 overall number of stops, thus                 reducing      the   Department's
 5   impact (or "footprint")                on   the   community.          See Doc. 1219 at p. 9                  (OPD   "data demonstrates            a



 6   continued reduction in the number of stops in each of five commands scheduled for review                                                          -


                                                                                                                                                           of

 7   between 15% and 3 1%"). Attached hereto                               as    Exhibit A is        a    chart entitled "Oakland Police

 8   Department Discretionary Stops By                          Race:      January 1,     2017 to             September 30, 2018",           which shows

 9   the overall number of discretionary stops                             by   race   for the last 21 months. While certain months

10   reflect short-lived          spikes (the          causes   of which         are   explored          at the   monthly RMMs),           the overall

11   number of discretionary stops continues                           a   significant downward trend.                   In   particular, discretionary
12   stops of African-Americans have been reduced nearly in half in the past year and                                                  a   half.    Despite
13   the IMT's      concern          that   implementation of the intelligence -led policing model has been
14   "challenging"          at   times, this reduction in footprint is clearly                           a   tremendous   success.         It represents

15   nothing      less than      a   significant cultural          shift in the        Department's approach to patrol policing                         with    a



16   measurable and          positive impact on the community.
17             The     Department has nonetheless been criticized that the data                                     does not "illustrate           a



18   neutralized       disparate racial impact." (Doe.                      1219 at p.        8.)    As the Court itself noted at the last Case

19   Management Conference, there                        are   complicated           issues related to the reduction of racial                     disparities
20   in stop data. Nonetheless, it does appear that the OPD's efforts in                                          intelligence -led policing           and

21   training     on   implicit bias         are   in fact     having      some      effect   on    racial     disparities.     Attached hereto            as



22   Exhibit B is       a   second chart, which illustrates that since the introduction of intelligence -led                                           policing
23   the   disparity    related to African -American stops has                          slowly        but     generally trended       down from 62

24
             In   addition,         the past five months, the Department has lengthened the RMMs to allow
                                 over                                                                                                               a more
25
     fulsome      analysis   of the many other risk management factors other than stop data. These include                                    complaints,
26
     uses   of force,  pursuits       and    collisions, and       a   review of officers           on   intervention and      supervisory monitoring.




     Joint Status Conference Statement 11.27.18                            -22   -
                                                                                                                                              COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 23 of 61




 1   percent in January 2017             to 52   percent in September 2018.

2               2.       The Identification and                Analysis of Outlier Sfluads and Officers

 3              To be   frank, the Department is somewhat confused by the IMT's                                    recent criticism that it has


4    "resisted"      conducting      a   drill -down     or   in-depth analyses           of squad       or   specific   individual officer data

 5   to ascertain the basis for           disparate treatment.            As described in the             Department's       last Case

 6   Management Conference Statement, the Department absolutely examines stop data at the squad and
 7   officer level and "drills down"               on    squads   and officers whose data is not in line with the

 8   Department's expectations              or   deviates from the                norm.   Area Commanders            are   provided with their
 9   respective      area's stop data and          are   expected to          review stop data narratives and              body     camera     footage

10   to   analyze    whether their officers' stops             are   constitutional, in line with Department and Area policy

11   and direction and/or exhibit any indicators of bias.                             They     are   asked to   critically   evaluate     reasons   for

12   disparities,     which could include           implicit bias, explicit bias/racial profiling,                    crime       intelligence that
13   reflects   disparities,   crime       prevention strategies,                 lack of direction      or   supervision, intentionally         not f


14   following       command direction,          or     Departmental policy, procedure                    or   cultural   practice.     The Area

15   Commanders         are   then   specifically and purposefully questioned regarding their review and
16   conclusions      during   RMMs. And the review-where warranted-results in corrective                                              action,

17   including,      but not limited to, the        placement            of Officers and         supervising Sergeants            on   intervention    or



18   monitoring.        When Area Commanders                   are   unable to         adequately       address   disparities      at the   RMM, the

19   Command Staff issues deliverables                    through        OIG to do        so   in    writing, including      an   analysis of how
20   improved stop       decisions could           impact racial disparities, impact the Department's                             overall   footprint,
21   improve community           trust     and transparency, and reduce                   opportunities         for racial bias.

22              As mentioned         before, the Department also developed                           written    guidelines   for Area

23   Commanders with respect to RMMs,                         commonly             referred to at the     Department       as     the Risk

24   Management "Playbook."                 The    Playbook       is meant to institutionalize                 (and provide sustainability of)
25   the   Department's processes            for   identifying       and          addressing (or "drilling -down" on)              outlier   squads

26




     Joint Status Conference Statement 11 .27.18                     -
                                                                         23   -
                                                                                                                                        COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 24 of 61




 1   and officers. It        discusses,        inter   alia, the process for further investigation and evaluation of outliers

2    to   determine, if possible, whether data abnormalities                          are a   result of bias,   including     in-person

 3   discussions with officers                regarding their stop       data. A copy of the          Playbook was provided to               both

4    Stanford and the IMT                approximately         six months ago, but the           Department has         not received any


 5
     specific    comments          or   feedback       on   the   language       of the   Playbook   or   how it fails to     adequately
 6   capture and describe               an   appropriate     "drill -down" process.

 7              Recently,      the IMT informed the                Department that its          members-instead of the           Department's
 8   command staff-would lead the December RMM, but just this week the date                                             was   postponed      until

 9   sometime after the New Year. The                        Department welcomes               this technical assistance and is         hopeful
10   that    observing    the IMT' s          approach      will resolve this disconnect between what the                   Department thinks
11   it is   doing and what the              IMT is    observing.      The       Department looks forward to integrating               any

12   strategies    it learns       as   part of this process and reporting back                 to the Court    on   further progress.

13                        3.             Crime and Use of Force Rates

14              The   Department's             focus   on   intelligence -led       and     precision -based policing strategies         is also

15   still   benefiting      the   Department's         core      mission:       fighting   crime and     promoting public safety.           The

16   Department tracks             and   publishes      crime statistics          on a    weekly basis.    Attached hereto       as   Exhibit C is

17   the     year-to-date Citywide Crime Report published                           on    November 11, 2018. While crime rates have

18   increased     slightly        in the five months since the last Case                   Management Conference,            the data reveals

19   that-despite        a   significant reduction            in   discretionary patrol stops-the             violent crime rate remains

20   fairly steady       when      compared to both the             same     time    period    in 2017 and the     three-year year -to -date         -




21   average. And the non-violent crime rate is still down                                significantly when compared          with those      same


22   time     periods.
23              As the    parties       noted at the last Case         Management Conference,                the   Department experienced                a



24   significant reduction              in Level 4     uses   of force in the        early   months of 2018,       as   is reflected in these

25


26




     Joint Status Conference Statement 11.27.18                        -24   -
                                                                                                                                  COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 25 of 61




 1   Use of Force Totals for                 January      -




                                                              May 19,     2017 and 20 18:25

 2

 3                  Uses of Force Totals                                                        Uses of Force Totals

 4                January    1   -




                                     May 9,      2017                                        January      1   -




                                                                                                                  May 19,     2018

 5            Li      L2         L3        L4      Total                             Li             L2            L3         L4       Total

 6            1        11        28        216     256                               426            11            27         110      152

 7

 8            After    recognizing           the   trend, the Department's Office of Inspector General started                                      an   audit to

 9   determine the          cause      for the reduction.           Although         the aulit is not yet               complete     and   published with
10   formal       findings       and recommendations, the OIG has                            continuously updated the                Command Staff, the

ii   IMT and the Plaintiffs' counsel                      during monthly            site visit       meetings          and all share    concern      that the

12   data and information                 gathered       for the audit may reflect               an      underreporting           of Level 4   uses      of force,

13   particularly with respect to                  the   pointing    of a firearm at            a   suspect.27
14                Under the       Department's            use    of force    policy,          the "intentional          pointing"     of a firearm at       a



15   suspect constitutes              a   reportable use         of force, while         merely drawing                a   weapon and      having     it at "low     -




16   ready"       is not    reportable. Accordingly,                the Chief issued             a      directive to the       Training Department to

17   provide       immediate          re-training to       all   patrol   officers           regarding        the   meaning       of "intentional     pointing"
18   of a firearm       (where        the weapon is           pointed     at any     part of the body, including the lower extremities)

19   versus       low-ready       (where        the firearm is      pointed         at   a   45 -degree        angle    or   less and not at    a   person).

20
         25
                  Pursuant to     Department        General Order K-4        Investigating the Use of Force), Level 4
                                                                                (Reporting           and
21   uses of force include: the intentional  pointing                    person; a weaponless defense technique
                                                                          of a firearm at           a

     applied to a vulnerable  area (such as a hair grab); the use  of a control hold; an on -duty firearm discharge to
22                                         canine               that does      involve a bite. The majority of Level 4
     euthanize  an injured animal; and,  a         deployment              not
     uses of force are the intentional pointing of  a firearm at a person during high -risk stop or arrest.
                                                                                   a

23       26
             In these charts, the use of force numbers are pulled from PRIME, and include force used by multiple
     officers within each use of force incident. In both 2017 and 2018, the Department had a single officer                                                  -




24
     involved shooting incident. In 2018, that incident involved four officers (as opposed to one) discharging
     their firearms-hence the "increase" in Level I uses of force.
25
         27
              The OIG        expects       to issue its final     findings   and recommendations before the end of the year.
26




     Joint Status Conference Statement 11.27.18                           -25   -
                                                                                                                                                COO -4599 WHO
         Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 26 of 61




         After the     completion       of the   training,   the   Department          saw an    immediate and marked increase in


21 reportable Level 4 uses of force.                     The most recent            year-to-date comparison (from November 7,
3        2018) shows similar numbers between 2017 (363)                              and 2018    (378).28
                     The   Department recognizes that              many     questions      still remain about this issue-e.g., What

         was   the    cause   of the   underreporting of Level            4   uses    of force earlier this       year?     How did     supervisors

 6       fail to catch the         underreporting?       And what additional actions will the                  Department take          to ensure


 7       that officers      are    properly trained and reporting use                of force   moving forward?            The   Department fully
                                                                                                                                       these
 8       expects that the OIG's final audit findings will be typically thorough and help                                    answer



 9                         The audit will also      undoubtedly       include recommendations for                  changes       to   General Order
         questions.
10       K-04       governing reportable         uses   of force and    retraining of officers,           as   well   as   the methods for

11       supervisory monitoring of use              of force.      Long-term departmental solutions                   must    be crafted after    a



12       thorough review of the           OIG's final      findings     and recommendations and will                   necessarily      include

13       conversations with stakeholders such                 as   the IMT, Plaintiffs'          counsel, the OPOA and the Police

14       Commission          (which    has jurisdiction      over   the   Department's           use   of force   policy).       The   Department

15       accordingly expects           that it will be able to      provide         a more   thorough analysis         and   a   list of additional

16       corrective actions at the next Case              Management               Conference. In the meantime, it is clear that the

17       Chiefs directive to retrain all           patrol    officers     on      "intentional   pointing      of a firearm" and "low -ready"

18       has   provided       an   immediate and obvious           course         correction.

19                             4.        Status of Implementation of the Stanford "50 Recommendations"

20                   The   Department continues its work implementing the remaining Stanford                                     50

21   I   recommendations. As part of this process, the                            Department    also continues to          provide monthly
22
     I updates on the implementation to IMT, Plaintiffs counsel (Mr. Chanin)                                       and Dr. Eberhardt.

23
               28
                           underreporting is concerning, it is worth noting that: I) it was immediately identified and
                    While this
24       audited by the Department's OIG, reflecting the ability of the Department to self-audit and take corrective
         action; and 2) that the Department has still experienced a true cultural shift with respect to the use of force.
25       The number of incidents involving a use of force has dropped from 1244 in 2012 to 309 in 2017 (before the
         Department saw the significant drop in Level 4 uses of force).
26




         Joint Status Conference Statement 11.27.18                   -26     -
                                                                                                                                       COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 27 of 61




 1             Recently,        the   Department updated           its   tracking spreadsheet regarding implementation to
2    provide    more   detail     regarding how      each recommendation will be                    -


                                                                                                        or   had   already been        -




 3   implemented.       The current version of the                tracking       sheet is attached hereto          as   Exhibit D, and

4    includes    anticipated completion dates             for those recommendations that                     are   still "in   progress."29        The

 5   Department has         now       completed 40   of the Stanford recommendations. Of the ten                               (10)

 6   recommendations that              remain,   seven are        the    responsibility    of the   City (OPD           or   ITD),    and three    are



 7   being completed by Stanford.                The status of all             remaining   10 recommendations follows:

 8                                       Leverage Body -Worn                    Camera     (BWC) Footage

 9     11       Invest in the          development       of   a   BWC          early warning system
10              As part of PRIME           2.0, the Department will be integrating body                        worn camera            footage     to


11              allow   supervisors        and commanders to                   immediately   review stops, arrests and                uses   of

12              force. The        Department anticipates                this recommendation to be             completed along with the
13              implementation           of PRIME 2.0 in           July        2019.
      _____




14     12       Build       a   stop data dashboard
15              This recommendation will also be                    implemented         as   part of the development of PRIME
16                                                       2019. The              City has engaged         vendor     (Slalom)         to build the
                2.0,   to   be   completed   in   July                                               a


17
                 stop data and risk management dashboards. After meeting with stakeholders and

18               Stanford, Slalom has created draft dashboards that                          are   currently being           shared with the

19              IMT, Stanford and Mr. Chanin.

20

21

22


23

24
                     marking a recommendation as "implemented", the Department discusses the recommendation
         29
              Before
25   and the   Department's response with Dr. Eberhardt and receives her agreement that implementation has been
     achieved.
26




     Joint Status Conference Statement 11.27.18                     -27    -
                                                                                                                                       COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 28 of 61




 1                                                        Make Data Accessible

 2     14     Automate         stop data narrative analysis (Stanford)

 3             Stanford has      developed a software tool that improves                        OPD's abilities to search and

 4                                   narrative accounts, which will                   particularly assist the Department's
              analyze officers'
 5             Office of Inspector General in              conducting         audits of stops,      handcuffing, searches                and

 6            uses   of force. Stanford needs to train individuals in the                         Department       on   the   use   of the

 7             software. The      Department anticipates                   such   training   will take   place    in   January      or


 8            February      2019.

 9                                                Collaborate with Data Partners

              Hire    a   data manager
10     17

              The    Department has       worked with the              City   Administration and the             Department         of
11
              Human Resources to              reclassify positions           in the   Department      into   a   Police   Program and
12
              Audit   Supervisor position.            The job duties will include                ensuring    that OPD      uses
13
              available data to better inform risk management efforts,                            including conducting           statistical
14

              analyses      of all OPD    personnel        to   determine outliers for risk assessments. The
15

              individual in this     position will         also work         directly   with OPD managers and                 supervisors
16

17
              to ensure that there       is   a   clear   understanding           of the data available for        managing         risk and


              providing high-level policy             and      personnel      recommendations to the Chief for purposes
18
              of risk management. Additional                    responsibilities will         include    working       with   developers
19
              to ensure the      Department's        risk management data is accurate and                        developing     new
20

21
               systems    to   support risk management efforts.

22
              The    City   is in the process of drafting the job announcement and                           supplemental questions
              for   applicants,   which it        hopes   to   publish in mid         to late   December. The           City   would
23

24
              expect application screening through January 2019, with interviews of candidates

               sometime in      February       2019.
25

26




     Joint Status Conference Statement 11.27.18                  -28   -
                                                                                                                                 COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 29 of 61




 1                                                 Improve       Feedback Channels

 2     23     Conduct customer -service audits after routine stops                               (Stanford)
 3            This recommendation            was    for   an   independent entity-such               as a   research team-to

 4            contact    community members              who have         recently undergone          a   police stop     and ask about

 5            their   experience.    The     Department has             elected to have Stanford conduct these

 6            interviews. Stanford is            currently developing              an   audit   protocol   and   determining   an


 7            appropriate      start date.
      ____




 8                                               community
       24     Regularly       administer                         surveys

 9                               selected                      following           formal   Request for Proposal
              The     City has               a   surveyor                      a                                          process.

10            OPD's Research and             Planning     Unit is       currently working with the Mayor/City
11            Administration and the vendor to finalize the scope and survey                                design. After the initial
12                                       the vendor and the             City   intend to meet with          community      groups and
              design    is   complete,
13            members to obtain                        the survey scope. The               City hopes      to roll the   completed
                                         input    on


14                                                                      and have survey results            by the   end of May 2019.
              survey out in March         or     April of 2019,
15

16   I/I

17   I/I

18   I/I

19   I/I

20 I//I

21 I/I

22   I/I

23   I/I

24   I/I

25   III

26




     Joint Status Conference Statement 11.27.18                 -29-.                                                        COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 30 of 61




 1                                                Train Officers in Social Tactics

 2     25     Make       Trainings         Shorter and More           Frequent
 3                                                                    currently developing scenario -based             classes
              The    Department's training division              is

 4            designed to improve police -community relations                        that range from 2-4 hours in         length,
 5            and which will be offered             more   frequently.         A few of the other       opportunities    that have

 6            been      or   will be offered include, but        are      not limited to:


 7                  •        Sworn    personnel have been offered training opportunities through Citywide
 8                           Training, including     the   "Advancing         Racial   Equality Academy
                                                                                                              -




                                                                                                                  4 modules."

 9                  •        All   sworn   members   receiving        a   second round of Procedural Justice           Training
10                           before the end of November 2018.

11                  •
                             Working with Equal Justice          USA to        provide short,    intimate   training    sessions     on


12                           Trauma-Informed       Policing through the             International Association of Chiefs of

13                           Police Collective     Healing   Initiative       (December 2018).
14                  •        Increase   use   of line-ups for   regular,      brief trainings    on a   monthly   or   bi -monthly

15                           basis.            could include     updates            relevant   policy changes     and curated
                                      Topics                                   on


16                           videos that showcase relevant            community       events   and information.

17            The    Department hopes            to have full   implementation of this           recommendation         no   later

18            than      Spring     2019.

19

20

21

22

23

24

25


26




     Joint Status Conference Statement 11.27.18                 -30   -
                                                                                                                          COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 31 of 61




 1     28         Incentivize      training -in-action workshops
 2                                                         developing       both internal and external         opportunities         for
                  The   Department is working         on


 3                officers to receive continued        training, particularly         on    social tactics. Officers who attend

 4                outside,   non   -mandatory trainings already            receive    positive supervisory      notes in their


 5                                                           is also      exploring    other incentives,      including
                  personnel    files. The   Department
 6                Departmental recognition          for those officers who exceed              expectations     with respect to

 7                their   procedural justice performance.
 8

 9     29         Rigorously       measure   the effects of all          trailings (Stanford)
10                                                                                          Stanford to evaluate the
                  The   Department has started this         process       by engaging
11
                  mandatory, Department -wide           Procedural Justice TI           training.    All   Department members
12                                                                         end of November 2018, and the
                  will have   undergone     such    training by the                                                    Department
13                                                                             of the               and effects
                  expects that Stanford will        start their   analysis              training                  soon.


14                                                   Enhance Risk          Management
15                                                  annual Racial
       49         Produce and        publish   an                          Impact Report
16                                                                                                             and the
                  This report is in its final review stages with the                City Administration,                     Department
17                                             the report in                  2019.
                  anticipates publishing                       January
18   The    Department       looks forward to       updating   the Court       on   its continued progress        on   the   remaining
19   Stanford Recommendations the next Case                  Management Conference.
20              B.         Task 5 (Complaint Procedures)

                As noted in the Monitor's           Fifty -Sixth Report (Document 1213),                 OPD remains in         compliance
21

     with   a   large   number of the Task 5 subtasks, and not all              are    actively being       monitored. Nonetheless,
22

     the   City   remains "not in     compliance      with task 5 based         on    the   provisions     of the March 23, 2016
23

24
     Court Order." That Order noted              irregularities      in the   Department's       TAD     investigation       of the sexual


25
     misconduct         scandal,   Case No. 15-077 1, and authorized the                Compliance       Director to    use    his   authority

26




     Joint Status Conference Statement 11.27.18                -31   -
                                                                                                                             COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 32 of 61




 1   to   ensure   that the    case was   properly and timely investigated                   and that "all       appropriate follow-up
 2   actions   are   taken." On June 21, 2017, the Court                     Investigator     issued his report           (the   "June 21, 2017

 3   Court   Investigator's Report"),          which contained five recommendations                            directly   related to Task 5

 4   subtasks:

 5                   •    Recommendation 5: TAD Should Involve                           [the]     OCA Before         Subject     and Witness

 6                        Interviews in     Investigations      of Serious         Allegations
 7                   •    Recommendation 6:            Only    the lAD Commander Should Be Permitted To                                Reject
 8                        Advice From       [the]   OCA

 9                   •    Recommendation 7: TAD                Investigators           Should Be Trained             Regarding      When It is

10                        Appropriate     to   Downgrade        a   Subject      Officer to        a   Witness

11                   •    Recommendation 8: TAD Lieutenants                       Overseeing Investigations Should                    Review

12                        Investigative Plans, Interview Questions and                       Interviews In Serious Cases

13                   •    Recommendation 9: TAD Should Continue To Brief the                                    City Administrator Monthly
14                        on   Major Investigations;      the Chief of Police Should Meet With the                               Mayor Regularly
15                        to Discuss TAD Matters


16   Recommendation No. 9            was    immediately implemented                    in   July   2017 and is       ongoing.       The other four

17   recommendations (Nos.           5-8)   were     codified in         a   revised   Training        Bulletin V-T. 1      (Internal
18   Investigation Procedures) ("TB             V-T. 1"). The revised TB V -T. 1                       was    reviewed and        approved by the
19   OPD command staff, the           City Attorney's Office,                 Plaintiffs' counsel, the IMT, the OPOA, and

20   provided to     the Police Commission. TB V-T.1 became final                             on       August 21, 2018,          and all TAD

21   investigators       have since received        training   on    TB V -T. l's        new     requirements.
22             As noted in the      concurrently -filed        Twelfth         Progress Report,              all of the recommendations

23   contained in the June 21, 2017 Court               Investigator's Report have                     now    been   fully adopted      and

24   implemented, including          those related to Task 5. The                 Department            is   accordingly hopeful       that full

25   implementation        of the Swanson recommendations will result in Task 5                                 compliance,       and looks

26




     Joint Status Conference Statement 11 .27.18                -

                                                                    32   -
                                                                                                                                     COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 33 of 61




 1   forward to    receiving       further   guidance     from the IMT and the Court              on   what additional "follow up

2    actions," if any,     are   necessary to achieve full         compliance        with this task.

 3            C.         Task 45: Consistency of Discipline

4                         1.         Partial Compliance

 5            The Monitor's latest           Report (Doc. 1219) again              assessed and    approved       several subtasks

 6   related to Task 45,        including:
 7                 •     The     Department's       maintenance of a centralized system for                documenting            and

 8                       tracking discipline         and corrective action

 9                 •     The     Department's appropriate application of its Discipline                    Matrix     (adopted

10
                          in March       2014)   to all 20 of the cases with sustained             findings that were
                          approved between June            1 and   July 31,    2018
11
                   •      The    Department's conduct           of two     Skelly hearings, resulting        in   Skelly reports
12
                          that "contained        adequate justification       for the results documented"
13
                    •     The    Department's adequate training              of all current      Skelly hearing officers3°
14
              Additionally,        as    noted in the    concurrently      filed   12t1i Progress Report,     the    City       has
15
     completed implementation of all of the                 Swanson Recommendations related to sexual
16
     misconduct scandal,           including     those recommendations related to the               investigation          of
17
     misconduct and        imposition of discipline. Nonetheless,                  the   City   remains in   "partial
18
     compliance"        with Task 45 and          accordingly    looks forward to further and            specific guidance
19
     from the IMT and the Court              on   what additional steps, if any,          are   necessary to achieve full
20
     compliance        with this task.
21
                          2.         Plaintiffs' Proposed Study of Consistency of Discipline
22
              The   parties      still   disagree   on   whether   a   study to    determine if racial and         gender bias        exists in
23
     the   Department's administrative discipline process is                   a   Task 45 issue that must be              completed before
24

25
             The   Department also intends          to offer   all current commanders       Skeily training       at two   separate command
     retreats scheduled        for next month, December 2018.

26




     Joint Status Conference Statement 11.27.18                  -33   -
                                                                                                                                 COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 34 of 61




 1   the   City   can    be found in full         compliance with the NSA.                      The   parties   are   in   complete agreement,
2    however, that the discipline process                       must   be fair and unbiased and that                  Department personnel             must


 3   perceive      it   as   such.   Accordingly,       the      Department, Plaintiffs'              counsel and the OPOA have worked

4    cooperatively           over    the past months        on    scoping      out a   study      to determine whether           disparity patterns
 5   exist in the administrative             investigation         and   discipline         process.

 6            In order to           comply with the City's contracting requirements,                            the   City will   be    issuing    a



 7   Request      for    Proposals ("RFP")            for   a   "Discipline Disparity Study"                  on   November 16, 2018, with               a



 8   deadline for        receiving proposals by             December 14, 2018. The                     study    will be based      on   five years of

 9   data, and examine the administrative investigation of sworn personnel and academy police officer

10   trainees in the         Academy.        At   a   minimum, the study will include                     a   review of existing        Department

11   policies, procedures             and   practices regarding misconduct allegations                          and    discipline, and       a   review of

12   the   Department's           historical data to        see   if the data shows patterns of disparity in the treatment of

13   minority      officers and/or in relation to                gender.    The intended scope of work has been shared with

14   Plaintiffs' counsel, the OPOA and the IMT.

15            The        Department will          continue to work with the other                     parties   on    this   project   and   keep the
16   JMT and the Court informed of progress.

17                                                                                                +


18
              As the         City    has noted before, the             development          of PRIME 2.0 will              proceed in tandem with
19
     PRIME+            (reengineering       PRIME       1.0), and       includes the four functional                 areas    of development, for            a

20
     total of five       development         or   project       streams. For     ease       of reporting, the         City   calls the aggregate of
21
     the five     projects      PRIME 2.0. Attached hereto                  as   Exhibit E is         a   chart    showing     the schedule for the
22
     implementation            of each workstream, and                 following       is   a   summary of the         City's   progress in each of
23
     the five     areas:
24
                  1)          A   new   personnel       database to track              employee           and   supervisor assignments                 that is
25
                              easier to     use   and   integrates        with other PRIME functions. The                          City's    lTD
26




     Joint Status Conference Statement 11.27.18                         -34-                                                              COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 35 of 61




 1                    completed development                of this system,               now   referred to      as   "OPD HRM", in              July

 2                    2018 and moved the system into full                          production in August 2018.                  Since   going live,
 3                    OPD Human Resources has                   successfully utilized the system.                       Data from the           new



 4                    system has been integrated into the data workflow of PRIME 1.0. Other than                                                    a   few

 5                    minor corrections and            cleansing             of data from the old database, the system has

 6                    performed       as   expected to      date.

 7           2)       PRIME+         reengineering          of PRIME 1.0                  -




                                                                                              operational       data collection and

 8                    reporting.       As    previously reported to the IMT,                        the Professional Services              Agreement

 9                    and   Scope     of Work      were     completed with                Sierra in       May   2018. Since then, work                  on



10                    the   project   stream has       proceeded              as   planned.     The   Discovery        and    Gap Analysis phase
11                    was   completed        in   September         2018. It consisted of several                    workshops       with OPD

12                    persoimel      to    establish the    requirements                 for each module of the          application        and

13                    identify the        gaps between those                 requirements       and Sierra's baseline           application.
14                    Following       the   Discovery       and     Gap Analysis phase                is the    Design phase         of the     project
15                    stream, which         was   completed          in October 2018. In this                   phase, modifications            needed

16                    to address the gaps          were     developed.              In   addition,    a   list of requirements outside of the

17                    scope of the        project will     be   compiled            and    presented to      the     City.   The    City   is   currently

18                    awaiting   this list; however, it should be noted that the list will contain                                   requirements
19                    beyond those required               and/or    requested by the NSA,                   the IMT and Plaintiffs' counsel.

20                    The   project       stream is   currently          in the     Development/Implementation phase and
21                    tracking   to   plan    with    a   projected completion                 date of May 2019.

22           3)       Ability   to    access an       officers'      complete training history.                       The    City   issued      a



23                    purchase    order      (P0)    to LEFTA                Corporation       in   August    2018 to        develop   a new



24                    Academy Training Module                   and to         migrate        OPD's   existing training         data from TMS

25                    and Power DMS, the current field                         training applications.            On both accounts, work is

26




     Joint Status Conference Statement 11 .27.18                -

                                                                    35   -
                                                                                                                                       COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 36 of 61




 1                   proceeding       and is   on   schedule. LEFTA had done                 significant work on the Academy
2                     Module     prior to its   formal engagement. A prototype of the system                         was   given to   OPD

3                     and the vendor has worked with OPD to                    identify     gaps between the prototype and

4                     OPD    requirements. Implementation of the                 identified gaps        are   underway.        The   project
 5                    stream   is   projected to    be   completed      in March 2019,           including     the   Academy Module,

 6                    existing   data   migration,    and   integration       of ongoing data into the PRIME                  application.
 7           4)       Risk   Management analytical reporting (being developed                                in collaboration with

 8                    Stanford)      and dashboards that assist in automatic                      analysis        of stop data and

 9                    other   early warning         indicators. The          City selected       Slalom      as   the vendor of choice

10                    to   complete   the Risk      Management project          stream. The Professional Services


11                    Agreement,       scope of work and terms and conditions                    were       completed   in   September
12                    2018. The      Discovery phase        of the   project began         in   September and is nearing
13                    completion. Several workshops                were     held with various divisions of OPD                 including

14                    PAS, OIG, lAD, various department SMEs,                        as   well   as   Professor Monin from

15                    Stanford and various lTD technical                resources.        Given the     findings, mock-ups of the
16                    various Dashboards and reports have been created and used                              as a   vehicle to simulate

17                    Risk   Management scenarios/walkthroughs                   with the team. OPD is                currently sharing
18                    the draft Dashboards with the IMT, Stanford and Mr. Chanin for review and

19                    comment. This        project   stream is     on   track but has       some      risk of slippage due to the

20                    timing   of data   availability     from the PRIME+              project    stream. If      slippage   does occur,

21                    lTD    anticipates   it will be limited to        a   couple   of weeks and will not            impact the
22                    completion of the        overall PRIME 2.0            project.
23           5)       Integration       of body     worn camera         (BWC) footage            into PRIME to allow

24                    immediate review of stops, arrests and                    uses      of force. The       City   executed    a


25                    contract earlier this year         (April 2018)       with VieVu for            new   body    worn cameras      and

26




     Joint Status Conference Statement 11.27.18             -36-                                                             COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 37 of 61




 1                      has worked with VieVu                on   the    requirement     for   including body worn camera footage
2                       in PRIME.           Although    a   final solution has not yet been           agreed      upon, this is the least

 3                      complicated         of the work streams and the             City   does not   anticipate this      work

4                       impacting      the overall schedule for final              implementation      of PRIME 2.0. It is the

 5                      City's    desire to have video            footage      linked to Incident    Reports      in the PRIME system,

 6                      but there may be technical difficulties with such links                      being automatically          created.

 7                      However, in the         event automatic links             are   not achievable in the short       term, officers

 8                      can    manually      and   easily    create links to the relevant          footage   as   they   draft Incident

 9                      Reports       in the PRIME system.

10
         The   City   still   anticipates    final   implementation            of PRIME 2.0 in      July   2019.
11

12
                 III.         INTERVENOR, OAKLAND POLICE OFFICERS ASSOCIATION
13
               Intervener, Oakland Police Officers Association ("OPOA" & "Association") has been
14
     actively participating with the City of Oakland ("City"), Oakland Police Department
15
     ("Department")       as   well   as   Plaintiffs' counsel      on       various NSA tasks and related matters.             Specifically
16                                                                                                                       for
     the OPOA     was    consulted         regarding   the   ongoing         review of the     disciplinary process            sworn


17
     members vis-a-vis         possible implicit bias.            The OPOA will continue to collaborate with the                   parties    to

18
     achieve full     compliance       with the NSA.

19

20

21

22


23

24

25

26




     Joint Status Conference Statement 11.27.18                    -37   -
                                                                                                                               COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 38 of 61




 1   Dated: November 16, 2018                BARBARA J. PARKER, City Attorney
                                             MARIA BEE, Chief Assistant City Attorney
 2                                           RYAN G. RICHARDSON, Special Counsel
                                             KIMBERLY A. BLISS, Deputy City Attorney
 3                                           JAMILAH A. JEFFERSON, Senior Deputy City   Attorney
 4                                                Is! Barbara J. Parker
                                       By:
                                                  Attorneys for Defendants
 5                                                CITY OF OAKLAND, et al

 6
     Dated: November 16, 2018                JOHN L. BURRIS
 7                                           Law Offices of John L. Burns

 8                                                Is! John L. Burns
                                                  Attorney for Plaintiffs
 9

10   Dated: November 16, 2018                JAMES B. CHANIN
                                             Law Offices of James B. Chanin
11

                                       By:        Is! James B. Chanin
12
                                                  Attorney for Plaintiffs
13

     Dated: November 16, 2018                ROCKNE A. LUCIA, JR.
14
                                             Rains Lucia Stern St. Phalle & Silver

15
                                       By:        Is! Rockne A. Lucia, Jr.
16                                                Attorney for Intervenor
                                                  OAKLAND POLICE OFFICERS ASSOCIATI
17

18

19

20

21

22


23

24

25

26




     Joint Status Conference Statement 11.27.18      -38   -
                                                                                          COO -4599 WHO
Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 39 of 61




            EXHIBIT A
            Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 40 of 61

                                                        C-)




                                                        E
                               C-)
                                                        <     a      C                     C
                                                        -
                                                              II.)          .




                               E
                                              .2
                                                         -     -      -         -



                                         (U        c    (U    (U     (U         (U         (U
                                                   (U   ci)   ci)    ci)        (I)        ci)
                              h:::   .




                              <      =             <0



                               II
(5


 >1
.0

0.
                                                                                                 K..
000
.j.J,   -



'no
>eJ
(50

ew
w

(n4
.-o.                                                                                   V.




CO
WI.'


(5


W>.
                                                                                      :4



•E
0


C
(5

(5




                                                                     ri
                                                                     '•1•
Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 41 of 61




            EXHIBIT B
             Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 42 of 61
                                                                              C
                                                                              CD
                                                                              C.)




                                                        o                     .-             -
                                                                                                       •




                                                        E       C
                                                                CD
                                                                              -     -            i.-       .-




                                                                     C        CD    CD           CD        CD    (0
                                                                     (0       a     a)           a         Cl)   a)
                                                            .
                                                                          _   c                            C     C
                                                        <   =        <    0          i




    a)
    U
                                                        II
    CD                                                                                                                        0.




-
    >


    0.
                                                    •


                                                        #J.w                             •




                                                                                                                          -




    o                                           •                                                                         -l




'no                                         •
                                                                                         :                                -




                                                                                                                              >    co
    CD°                                     •                                                                                 CD   e-l
                                                                                                                                   0
                                                                                                                                   N
    _    1
ew                                      •                                                                                     0.


    a)

    (n4
s   -a.                                                                                                                   -D
                                    •
                                                                                         :                                 a)


                                                                                                                              C
    CO                                                                                                                        CD
    a)..,                       •
                                                                                                                          -l


                                •                                                                                             U
    C'-4


    CD                                                                                                                        o
                                                                                                                          z

    a)>"                    •

                            •
                                                                                         .
                                                                                         .
                                                                                                                      '       U
                                                                                                                          0

                                                                                                                              a)
                                                                                                                          U.,

    o
a.
                                                                                                                          -




    C                   •
                        •
                                                                                         •
                                                                                         •
                                                                                                                          -,


    CD                                                                                                                             0

.



    CD
r
Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 43 of 61




            EXHIBIT C
                    Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 44 of 61




 Year To Date Crime                                                        Report-Citywide
 05 Nov -11 Nov2018

                                                                                                                                  YII) %        3 -Year     YFD 2018
Part I Crimes                                                               Weekly             YTD        YTD         YTD
                                                                                                                                                 YFD          .3 -Year
                                                                                                                                  Ch
4/i totals include attempts except homicides.                                  Total           2016       2017        2018
                                                                                                                                 2017 vs.2018   Awrage     YFD   Awrage
Violent Crime Index
                                                                                         99     5,187      4,988       5,014             1%       5,063            -1%
(homicide, aggravated assault, rape, robbery)                                ________         ________   ________    ________    __________     ________   ___________




Homicide        -



                        187(a)PC                                                          2        64         59          58            -2%          60            -4%
Homicide        -

                        All Other          *                                         -
                                                                                                    2            2           5         150%            3          67%

Aggravated Assault                                                                       56     2,362      2,486       2,579             4%      2,476              4%
Assault with        a   firearm-    245(a)(2)PC                                           8       282        251         245            -2%        259             -6%
  Subtotal      -
                    Homicides          +
                                            Firearm_Assault                              10       348        312         308            -1%        323             -5%

Shooting occupied            home     or    vehicle     -



                                                            246PC                    -
                                                                                                  223        171         198            16%         197             0%
Shootingunoccupiedhomeorvehicle-247PC                                                    11       347        339         398            17%        361             10%
Non -firearmaggravated assaults                                                          37     1,510      1,725       1,738             1%       1,658             5%

Rape                                                                                      2       182        208         189            -9%         193            -2%

Robbery                                                                                  39     2,579      2,235       2,188            -2%      2,334             -6%
Firearm                                                                                   8     1,078        838         714           -15%        877            -19%
Knilé                                                                                    15       136        148         150             1%         145             4%

Strong-arm                                                                               13       980        921       1,028            12%        976              5%

Otherdangerousweapon                                                                 -
                                                                                                   84         75          80             7%          80             0%
Residential robbery -212.5(a)PC                                                           2        87         88          62           -30%          79           -22%

Carjacking-215(a)PC                                                                       1       214        165         154            -7%         178           -13%

Burglary                                                                             154        8,712     11,261       8,649           -23%      9,541             -9%
Auto                                                                                 123        6,312      8,996       6,690           -26%       7,333            -9%
Residential                                                                              25     1,835      1,729       1,326           -23%       1,630           -19%
Commercial                                                                                3       403        350         488            39%        414             18%

Other(lncludes boats, aircraft,                         and   so   on)                    3       126        122         111            -9%         120            -7%
Unknown                                                                              -

                                                                                                   36         64          34           -47%          45           -24%
Motor Vehicle Theft                                                                      78     6,793      6,104       5,139           -16%      6,012            -15%

Larceny                                                                                  73     5,276      5,341       5,562            4%       5,393             3%
Arson                                                                                     2       120        126         157            25%         134            17%

Total                                                                                406       26,090     27,822      24,526           -12%     26,146             -6%

THIS REPORT IS HIERARCHY BASED. CRIME TOTALS REFLECT ONE OFFENSE                                      (THE MOST SEVERE) PER INCIDENT.
These statistics are drawn from the Oakland Police Dept. database. They are unaudited and not used to figure the crime numbers reported to the FBI's
Uniform Crime Reporting (UCR) program. This report is run by the date the crimes occurred. Statistics can be affected by late reporting, the geocoding
process, or the reclassification or unfounding of crimes. Because crime reporting and data entry can run behind, all crimes may not be recorded.

    JuL,I,au,   OL.L.IUCI   1101, IWLOl,   U,
                                                lllall0lauyllLal uy Ilayllyal IL,a
  PNC = Percentage not calculated      Percentage cannot be calculated.
                                                  -




  All data extracted via the LEAP Network.
Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 45 of 61




            EXHIBIT D
                        Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 46 of 61


        a)
-


LUG)
                                                                                       (.J                                           ()                                                                                      U)


        a

    .




             0
                                                                                       a)                                            a)                                              a)                                      a)
-       a)   a)                         -                                              -
                                                                                                                                     -                                               -                                       4-



                                         a)                                            a)                                            Cl)                                             Cl)                                     (1)
                                         E                                             E                                             E                                               E                                       E
                                         a)                                            Cl)                                           CD                                              a)                                      Cl)
             a)                          a                                                                                           E.                                               o.

                                        -
                                         E                                             E
                                                                                       -
                                                                                                                                     E                                                E                                      E


                                                    I
                                                    -



                            cu'
                                                                                                                                                                                                                                   Cl)
                                                                                                   a)                                                                            C4-                       a)
                                                                              Cl)
                                                                              C.)
                                                                                                   -'
                                                                                                                                                        -Cl)                                                             q         E
                            ci)               (l)                                                                '
                                                                                             ca)
                                              0.=                                            U)
                                                                                                                                                                   CZ
                      ci)                     E°E                        :Co                                 .

                                                                                                                                                                             .               O..,-.                      I         ci)

                                  ci)                                                                                                                              CO                        Dc

                                              ND.))                           Q)                                 ci)°)                                                           -a)tD
                                                                                                                                                                                 '                         -2
                                            .
                                                                                                                                                    00•                      9-
                                                                                                                                                                                 0.0a)a)O
                                                                                                                 Q)
         (I)
                                                                                                   I-
                                                                                                                       CO
                      CDCO                                                                                       Cl)                                Q)-.0                        E -'c,°
                                                2ol0                coo
                                                                                                   '-

                                                                                                                                                                                                           0
         -                                  a)0-'-                                                                                                                               000.
                                            .DO                           -
                                                                                                                                 ci)
                            CO
                                                                                                                                                    .




         -                                    E2                                                                                 L                  (O()                     .




                                              a)                                         4-0)
        Cl)                                                     -°-                                          C)ci)L                                   oCo
                                                                                             CCl)                 I          -O                                                  a).Ca)Cl)a)
                                                                    C.)CI)                                                                                                       aDa)
         D                                                                    ci)
                  -

                                                                                         OD                      OL
                                                                    coo                  =0                            ci)
         C                                    Coa)                                                                                                                               a)
                                                                                                                                                                                             -jc
                                                                                                                 a).
                                                    4:
                                                                                                                       oCo                          o                                                                    o
                                                                              o
                      Q)Qci)                                         I                                           o-                             zOCo                             a)Coa)
                                                                                                                                                    Co4-
        .2
                                                                                                             9-0

                                                                                                                                                    oE                         2WDa)
                                                                                                                             .

                                                                                         Di...               _Cl)()
                                  C                             •2)
                                                                -
                                                                                             0               .jL                                                             .2C(/)a)D
                                  CL)                                                                           oco
                                                                    a)....                                         )
         D                                    EU)                                                            CO        -




                                                                    EZ                                           a))                                                                                                     -ocu
         c                                    u)0CO                           o              o
                                              a)a)                  0                                            I_L_Q_                                                                                                  Ocu.o
                                                                                                                                                                             .-
                                                                                         -




                      cci   C).                           a)
                                            .c .c               9-            Co                                 CD  .2
                                                                                               -




                                                                                                                                                                                 0
                            O
                                            NIE                 .EL.                               U)                                                                                         a)   c                 '
                                                                                                                                                                                                                             Co    CO
         E                                  -             -



                                                          0
                                                                .
                                                                                               -D                      °o
                                                                                         ta)
                                                                                                                                                          ')
                                                                                                                                                                                 Ea) -a-.
         E
                                  -

                                                                    COL
                                                                                                                                 -


                  cCo                       CN0=
                                                                                                                 =.o                                                         •:                    -=
         o                                  a)U)                    C.4-
                                                                                         .,,
         0
         C)                                 .3jj                    ci)                                                                             a)Q)CD                       '-diEcu                                 Cl)ci)()
                            CI)   C.)               c.)                                                                       o
                                                                                                                                                -

                                                                                                                                                       5                                                   a)
                                                           )                                 Cl)                       ci)
                                                                              0                    >
                                                                                                                                                                                                                     E-
                                            -


                                                                -             o                                                                                                  0)0.-3
                                                                    a.        o                                  a            co                                        CO
                               E            0
                                                                                         .




                                                                                                                                                                             .2.2COa)
                                                                                                                                                               .



        o                                       -DU                 (0(0                                         COci                           O
        I)                  co$             °U)                 O-                                 0)        O..c:                                                               00t,>
                                                                                                                                                         q)Co
                                                                                                             oE-C                                        Oci)                          9-a)4                             NCOL
                  •?                                    jc:     .2-                          a)
                                                                                                             -
                                                                                                                       CO
                                                                                                                                                .
                                                                                                                                                               Cu)                         a) 1)   J       0             >         ci)


         o                  -8                E.w                                        v                       EE                                 a)0                                       >sc
                                                                                                                                                                             :-o.2
             -
                      a>                            Co=             0                        U)4
                  Lz                                                                                                                                                             a)                                  .C)
                                                                                                                                                                             D
                                                                                                                                                                                             -




         CU       U)                                                                         2-                                                     C0LO
                                                                                                                                                                                                   --



                                            CDu                                                              CD
                            Q               O -U)               W.
        Cl)           cco                     a).SO)                aiiW                                         Ø()                                                         Oco.0)
                                                                                                        0)                                                              C)   Wa)..-.i.
                                              0>                                                                                                                                           0)Oa)ci)
                                                          ii'
                                                                                             E.E
                  =coE
                                                                                                                                                                                                       -




                      0•
                                                                    0                          I-<               02
                                                    a)t                                            O>
                                                                                                                                           tt
                  Qoco                                                                                       D(u)                                   a)0
                                                                                                                                                                                                                 -




                                                                                                                 000                                                                          .-"-ZD
                                                                                                                                                          ---
                                                                                                                                                                                                                a)                 Co
                                                    i-.
                                                                                                             "°                            .8
                                            .




                                              a)0>                                                                                                                               wci'-
                  .E                                                •o
                                                                              L-'--.
                                                                                         -.
                                                                                             WCO)
                                                                                                                                           c                            E
                                              (1)   E     a)     C   ci)                                         C-                        a)                                          DF~D                                        (l)
                      OO)Cu)                .COm                 D                                               a o                                0. ci)     ci)      4.       C.) D                               -       ci    L
                  Ococo                                   -
                                                                                         o<a                 <-                            0)                                O<na)!                                  Cl)T


                                                                                                                                  C)
                                                                                                                                                                                       .
                   Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 47 of 61

    a)
-


COW
                                                           CD                                                    N-                                                U)                                0)


    0.

    •g
                                       ___________                                 ______________                                      ___________                                      ______




-        C
         0                                                 -




                                                               U)                                                U)                                                U)                                 U)
                                                               C                                                 C                                                 C                                  C
                                                               U)                                                U)                                                U)                                 U)
                                                               E                                                 E                                                 E                                  E
                                                           -
                                                               U)                                                U)                                                U)                                   U)
                                                                                                                 a                                                 a
                                                               E                                                 E                                                 E                                    E




             .2                                  -




                                                 -
                                                                                                                      o.
                                                                                       CO                                                                                                         0
                                                                    b                                                 I-O                                               _

             -


                                                                                                                                                     U)                     C




                 E                     CO
                                                                                                                      ii.j-'
                                                                                                                                                                        D
                                                                                                                                                                        C                   00
                                                                        o
                                                                                                Cl)
                 U)
                                                                                                                                           E                            Co
                                                                                                                                                                                                 -



                                                                    z
                                                                                   -                                                                                                    -

                 L          _i         -
                                                                                                                            0)
                                                     CO                                                                                                                                           Cl)
                                                                                                                      C                              0                      U)
                                                                                                                                                                                                  L
                                                                                                                                           >CO
                                                                                                                                                                                        -




     U)          u,                                                                                                                        U)
                                                                                                                                                                            C
                                                                                                                                                                            o
                                                                                                                      W..c
     -                      C                        CO                 CO                            .2                                   0
                                           I         0                  Cl)                           Co
                                                                                            -


                                                                                                                            -o
     co                                                                                                                                    CI)                              Q)                    0
                            =
                                                                                                                                                                        -



                                                                                                                                                                            CO
                                                                                                                                                                                            coq
                                               ) Ci)                                                  0
     Cl)     -
                 -

                                                                        CO             U)       CO                    j     ci)            CO             )                                 0.    L
                                                                                       LCO
                                                               -U)                                                                         00
                                                                                                                                                                        -
                                                                                                                                                                            C
                                                                                                                                                                                        -U
     C           U)                    ..-..-c                                                                        I2o                  >'-                              CO
                 Cl)                                                                   0Q).S                          CDO              4-.---
                                                                                                                                                                                                  CO
     Co                                                                                               C)                                             CO
                                                                                                                      E     -D
     C,)                                                                0
                                                                                                                      CC
                                                     Cl)                                              CO              E     CO                       Ci)                -




                                                                                                                                                                                            (U               0.
     .2                                              CO
             -
                                                                                                                                                                                        -

                 Cl)        L...       W.S?                                                                                                -



                                                                                                                                           OQ)                              U)
                            0          E                            q    -U)
                                                                                                                      cUH
                                                                                                                                       -
                                                                                                                                                                        -




                            >          (U-
                                                                                   •j)).                                                                                     -.

             -




                                       E                                                              CO              U)                             CO                     0
                                                                                                                                                                                                  Q)0
                                       oco
                                                                              C                 Q)Ci)                                  t-                               tO
                                                                                       aE
                                                                    •




                                                                                                                                                                                  o
     -
                            U)
                            >
                                           >ti                          COO
                                                                                                                                                                            U)_
                                                                                                                                                                                                             CO
                                                     o                  50                                            -.C
                                                                                                                                                                                            (U)
     o
     C.)          <
                            0                                                          n          -CO
                                                                                                                                                     0                      COCO        .C

                 U)
                            0
                                                 -
                                                                    .Ct                L                                    C                         I                 -CO                 >E
             .2                                                     -.
                                                                                                                                            1w                              COW
                                                                    .2-o
     o                                 (UQ)
     IC)                    E                                                 C                                       - -
                                                                                                                                                                                            COLE
                                       U)                            0
                                                 _
                                                 _

                                                     ><
                                                                              o    0            o                     i..   CO         (
                                                                                                                                       "
                                                                                                                                                 .

                                                                                                                                                                            0     Cl)             0. U)
                                                                              U)                Ci)   CO              U)     3                       0                  -.        C
                                                     Cl)
                                                                        CU'-
                                                                                       •
                                                                                                                                                                            CO.-

     0       0
     i                                 oL                                                                                                        Q)                         CO
                                                                              II
                                                                                                                      COCO
                            V
                                       LLO
             L-                                                                                                       Wa)
                                                                                                                      C                 0                                               CO

                                   I
                                                                                                                                                                        -




         5   .




                                       .C
                                                                               -
                                                                                                                      0 EI-
                                                                                                                                          U)
                                                                                                                                        WCO
                                                                                                                                                                            CO
                                                                                                                                                                            U)U)
                             t
                            O.
                                                     -s
                                                     f
                                                                                                           O
                                                                                                                                                                        -=                        OCO
                            Co                                                                                                          c3                                  COW
             -
                                                                    --d                     U)Q)'4-                   U)tfl
                            CZ         0U)                              >
                 U)-        CO.-
                                                                                            -Q-                       E°i
                                                     CO
                                                                                           'EE                              0C         LL                                                                    U)
                                                                    <                  ZCrl                                       E    o
                 COQ)                                CO                                     -
                                                                                                                      U) 4t       i5                                        CO              U)
                 Cl)   U)   0                                                                              Cl)                                   -                                 •


                 3CO               8   CO                                     o                                       OOH
             j              o                                       Q-                                                OCO
                       0                                                               CO0                            OU)
                                                                              !
                            -C
                                                                                                                      OO                                      0.        1-0                      ofX3


                                                           CD                                                    N-                                                U)                                0)
                      Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 48 of 61

    .




        U)
-c
                                                           °


        a




-            C
             0                                             -o                                                                                                           -o
                                                           U)                                                                                                            U)
                                                           4-.




                                                                                                    N
                                                           E
                                                           U)                                                                                                           U)


                                                           E                                                                                                            E



                                                           a
                                                                                                                                             C)
                                                           0                                                                   4-                                         4-
                                                                                                                                   0)
                                     o                     P-a                                                       (1)                     C.1                   U)         U)
                 0_c,)                                                                                               5                           >-'-                         E
                 OE                                                 0-.-.                  -
                                                                                                                     ci)                            U)
                                                                                                                                                      4-           U)
                        (DU)
                      .4-                                                                                                                         )U)                         0

                                                                    U)
                                                                                     -



                                                                                                        =            (I)
                                                                                                                                   E                               Co
                                                                                                                                                                              U)
                                                                                                                                                                              >
                                                                 (1)                                                                                  E                       U)
                                     .O
                                                               c 0
                                                                         -


                                                                                                                                             C)0
                 (lOU)                                         0W                    'oE                a
                                                                                                                                                                   0-
                                                                                                                                                                   U)         U)
                                °
         U)                              °ci                                                                                                 wo                    L      -c
                                                           -



                                                                                                                                                      -
                                                                                                                                                                          4-.

                 WcU                                                                                                                                               U)     4-




        i-       .D                      (DO
                                                                                                        °o                                   oJ
                                                                                                                                                               4-
                                                                                                                                                                          4-

                 wcU)                    E
                                                           -o                                                                                                                 E
        C/)
                                0                                                                                                            .




         D        'a                                       LO.2'                         >N                                        U)
         C       -<                                                                                                  U)                 d        E
                                         U)                                                    U)                    E                                                        >    -




                 CU)
         Cl)                                      o'       O.2                                                       o                                         -




         C       E-.2                    '-                                                                          0                                             ><         o
                                                                                                                               4Co               U)                U)
         o       EO                                                                                              -D              U)
                                                                                                                                                                          -


                                                                                                                                                      0)
                                                                                                            cc
                                                                                                                                                 U)0
                 82o                     Ca
                                         (U                                                                                             U)
                                                                                                                                                               -




         (       0)
                                                                                                            5                                4-c                   0
         D             :                                                             (UU)U)                                                  '-                4-


                                                                                                        w
         C       E              4
                                         E                                           (UU)
                                                                                                                 .

                                                                                                                                             -t                .i
                 4-        I.
                                         0                     U)            o           0                                                       cuE-              0)         U)4-
                                                                                                            C)
                                                                                         0U)
                 0U)0)                        4-
                                                                                                                               -01                                        W5
                 0                                         Q)U)Q..                                      -O
                                                                                                        U)
                                                                                                                                                 u                 U)

                                2                          _.2)U)                    ((j                                                         CU
         E       cu             -c
                                                  E
                                                           Os -c
                                                                                                                                   O          a)
                                                                                                                                                                   U)
                                                                                                                                                                   U)
         o                               C-                                          CrX
                                                                                                            00                 .




                                                               CUU)O
                                                                                     00U)
                                                                                                        -




                                                                                                                                              E-
                                                                                         EE                 EO   4-
                                                                                                                                   z
                                                                                                                                             w -o
                                     :        .

                                                            E-=
                                                                                     >   U)
                                                                                                            ow                     E         -C                    0)         E
                                                                                                                               tN
                                     .


                                                                                                                                              E
         $)      Q0                  a.
                                                            E                                                                      U)-       .--
                                                                                                                                                               4-

                                                                                                            0)0                    0.
                                         WU)               O-2                       m5E                coqi                       U)                 O        E
                                                                                                                                                               .2
                                                                                                          '
                                                                    U)                                  f   2                                                                          C))

                                         2----                0Q)                                           0o                     U)         (DO                             Ec
         o              c:                                  oEU)                     9-U)
        4
                 U)C                                   a            G)i              C U).                                                            4-

                                                                                                                                                                   I
                                                                                                                                                                          <U)
         C                           UJ)
                                                                    >U)
                                                                                     E-5
                                                                                                                     U)0            .   U)   EO                           ,U)

        -
         (
                 0U)                     0
                                                                s0O                                                                     0)
                                                                                                                                              cc
                                                                                                                                                      U)       •!a
                                                                                                                                                               (fl
                                                                                                                                                                          ?
        U)
                 •-
                                              4-•0)          30
                                                           (J) -O.)
                                                                                     o9                                                       0                    >'     c5
                                         WU)                                                                U)0
                        U)D                                .cD                                                             c
                                                                                                                               -


                                                                                                                               .=E
                                                                                                                                                           -
                                                                                                                                                                   C
                                                       -    °                                  0                     >
                                                                                                                                              o0-c                        (NO)
                 c1
                                                            =U)                                                                                            0                           0)
                        U)      U)                                                                                                 (U
                                                            OU)
                                                                                     U)C)               tc,c                   •D0)           E                c
                 cD                  ooo
                                                           :Sjc,
                 tCU
                                      4-
                                                            U)-
                                                                                 -




                                                                                 °   CEHQ                                      U)
                                                                                                                                   c
                                                                                                                                              0U)
                                                                                                                                                                          --

                                                                                              -s        i
                                                            WWL                                          U)Lc,j'                                                          -i
                                                                    50o
                                                                                                                               -
                                                                                                                                              U)
                 U)o
                                         c,O                                                                               0            U)   .E            0                           U)
                                                                                                                                                                          -




                 <U)()                                     <c.2                                                                              i-O               <o.
                          Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 49 of 61
                                                                                                                                                                              a
                                                                                                                                                                              C...'
                                                                                                                                                                                  L.
                                                                                                                                                                                  a)
      a)                                                                                                                                                                      .




-
                                                                                                                                                                                  F
                                                                                                                                                                                  -


(UW
                                                                                        C'.1                                C')
                                             -                                           -                                   -




I-.
      0.                                                                                                                                      _________




            C
                                        0)
            0                                                                                                                                                             I.-
                                                                                        a)                                  a)                                            (U
                                                                                                                            4-'



                                                                                        a)                                  a)
                                                                                        E                                   E
                                                                                        a)
                                                                                        -                                   -
                                                                                                                             i)                                                    C1
-
                                                                                        0                                   0.
                                        0U)  -
                                                                                        E                                   E
E
-           E
                                                                                        -                                   -


                                                                                                                                                                           a)
                                                                                                                                                                          U-


                          .




                                                                                                                                                                 U)
                                                                                                                                                                                                        -o
                                                                                                                                                                                                         C
                                  1                                                                                                                              a)a)                  -




                                                                                                                                                                              -I_I_
                                       0
                                                                                                                                                                                                        -



                                                      >..                                                                                                                                                U)
                          o                                                                                   Cl)                                                0                C
                                                      0
                                  0-
                                                                    .q;L.
                                                                                                          .

                                                                                                                                                  E              U)Ca).2
                    0                                                                                                                                            WOE DO)
                                  NU)a)               -
                                                                                                                                              .
                                                                                                                                                                  4a)C
                                                                                               -D
                                                                                               a)
                                                                                                                                              -a)                EU)D).?
                                  a)a)0                                      a)                                                           )                                                                           L
                          0       C()4-                                                                                                           Wa)
                                                                                                                                                                Ei-cUoWa)0
       U)                         a)1cn                   a)                                   (1)
                                                                                                                                              .E
                .


                                  -0D                               L.CZ                       0                                  .2                              °E a)(TjEU)C
                                                                                                                                      u
                                                                                                                                              -

                                                                                                                                                                1'
       -
                    E2                                    0)        0.
                    a)        -
                                  a)a)                    C
                                                                                               U)                                     0
                                  .C0-                              E'.-.s                     a)
                                                                                                          .




       -                  .2                                   O)
      Cl)           a)C#)                                           -
                                                                    (U                                        a)
                                                      -jcN               lo                    U)                                                               -




                                                                                                                                                                         0
                                                                                                                                                                                                0                     0

                                  oa)4-'                                     a)                i5
                                                                                                                                                                              .

                                                                                                                                                                                       -
                                                                                                                                                                                                .c          >         i5
                                                          Ca)       C                                                                                                                           4-'
                                                                                                                                                                                                                f
                                                                                                                                                                    a)'<WWa)Qa)
       U)                                             •
                                                                    $EL                        C
                                                                                                                  I               0
                                                                                                                                  LC)
                                                                                                                                                  a)
                                                                                                                                                                    a)        .0        0               -o
                                                                             ><                a)                                                                                                   0
                                                                                                                                                                                                                .




                                             4-                U-                                                                                               .C                0
                                                                                                                                                                                                                -



                                  .0
       o                                                  a)o       000                                                               c:                                 E -5o                                  4-'
                                                          (I)  C                  0)           U)                                     a)      .                          CU       CU       0.   -
                                                                                                                                                                                                        -'-'
                                                                                                                                                                                                                      c
                                                          C
       '1                               Eco                                                    a)
       (                          Oa)                     0
      -c                          OCU
                                                                             E
                                                                                                          '-w                                     E                 C2DQb0)O
                                  0°-
                                                                                               0
                                                                                                                                  (N                                00~C
                                                                                                                                                                              .0
                                  U)QC
                                  a)         CU
                                                           ?C
                                                          a)   CU                              4                                                                         JCU0CCa)
                                                                                  L.           C
                                  >a)                                                                                                                      °
                                                                                                                                      C
                                                                                               E
       E                                              :-
                                                      D.0
                                                                    .2a)Ci
                                                                                               E                                                                 Ea)W                                   -00._
       o                          --'-W               C.
                                                                                               8                                                                                  gCC0=
       o
                                  4   -'U)a)L-        -o            E
                                        U
       G)
                    0                                 ti'4          oo
                                                                                                              0
                                                          a)D                                  U)                                             -ca)
                                                                                                                                                                                                0CW
      a                               0)0                                         Cl)
                                                                                                                                      0           a)L.
                                  0 -CU)                  EC                                          .
                                                                                                          oö                      .2
                     I
                                                          a)'       (U0-                             C                                            a)ci)
                    (fl           '-o-.
                                                      XCI)          0Oa)                                                                          E
                                  a)a)
                                                                                               44
                                                                                                                                  .




                                                                    C                                                                             E
       E            (U
                          L
                          a)
                          0       0
                                        0.C0
                                       _a)            a)            0a)                        a)a)                                                             D0)CUCU)
       o                                     C        .0            =                             0.
                                                                                               °- (I)
                                                                                                          .
                                                                                                                      Cl)             a)          a)   .
                                                                                                                                                                                                        -
      .1
      _




                                                                             o                                        a)              Q       (            a)
                          0                           4_
                                                                    (C"-                       E°                     -




                                                                         O-                    o          ma
                                                                                               0C                                 .2
       -                          0.              C                                                           0       0               U)                   a)
                                                                    U)            a)           Cl)
      Cl)
                                                      =
                                                  0                                                  E
                                                                                                          '
                                  0                            C    L.
                                                                                                                                  -               (UCU          E
                          a)o     Wja)O                   U)



                                             go                                                0          .U                          a)          E
                     ).E;         U)0a)C
                                                                    (
                                                                                               --
                                                                                                                                  '           '
                                                                                                                                                                                       -Ea)
                                             D)ci
                    0                                               a)                         .2                                                                   0.U)a). -E
                                  oa)a)                        D                  +
                                                                                               Ca)            W0                      a)          °2
                                  '>°                                                                         >
                    EE4-'
                        0
                                                      ..j=                   a))
                                                                                                     CD
                                                                                                              0
                                                                                                              4
                                                                                                                                      o
                                                                                                                                      CU
                                                                                                                                      L
                                                                                                                                                                OOCU
                                  CD>                                                                                                                                                   0       (I)
                                                         C          U)                                        0.                      0)
                                                                                               L     0
                                                                                                                                              ±.
                                                                         -




                                                                                                                                                                I-.22.a)U)0.
                                                      *             <OW
                      Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 50 of 61
                                                                                                                                                                                                                                       In



     4)
-c
iUG)

I-.!
        a.       _________




    .



                                                                                                                         ____________                                 ______________




-            C
             0                                                            D
                                                                          U)                              U)                                  U)                                              )                             (1)
                                                                                                                                              -
        a)                                                                                                C                                                                                  C                              C
                                                                          U)                              U)                                  U)                                             U)                             U)

Ea.                                                                       E                               E                                   E                                              E                              E
                                                                          U)                              4)                                  U)                                             Cl)                            Cl)
                                                                                                                                                                                                                        -a
                                                                          E
                                                                          -
                                                                                                          E
                                                                                                          -
                                                                                                                                              E                                              E                              E


                                                                                                                                                                                                   U)
                                                                                                                         -
                                                                                                                                                                                                                      0
                                                                                                                                                                                             4)0.-
                                                                    Q
                                                                    Cl)                                                                            >
                                                                                                                                                                               Cl)                 E    -o
                                        C                                                                                                                                                          >-.U)              U)
                                                                                                                                                                                                   C    U)            L
                                        0                           0
                                                                                                                                               -


                                                                                                    Cl)                                                                                      c
                                                                                                                              'i-
                                                                                                                         o
                                                                                                                                                   U)
                                                                -


                 -                      C',                                                                                    o
                 U)                I-C)                                                                                                                                                      Cfl4)
                                   O.=                                                   OCU
                                                                                                                                                                          oQ.                U)D                      0
                                   4-Q                                                   -c:Q)                                                                            CU
                 -t                                                                          CI)                                                                                         .CU)
                                                                                                                                                                               CU
                     o             CC',                                                                                                                                                      E4)                      0
                     0.            0                                                                                                                        I-                               Cl)
                     0.
                                                                                                                                               -2
                                                       -.




         U)                        uw                                                        E-                                                    CC
                                                                    0                                                                                                     CUQ)
                                        x
                                                                                                                                                   84)
                                                       -



         -                                                                                   4)4)                        •',                                                             O0

                                   CU
                                                                                                   -co
                                                                                                                                                   >jE                _        0         OEm
                     E             4-
                                                        Cl)
                                                                -                  °                                     '-o
                                                                                                                                                                                         Ei
        (I)          l)                 0     -
                                                        E            )
                                                                               -



                                                                                             1                           0     (1)
                                                                                                                                                   C4)                                       0U)c                     Cl)

        -D
                                                                                                                                                   tCU
                                                                                                                                                                          I
                                                                                                                                                                                                   -O                 E
                                        >LL
                                                                                                                                                                                                                  -
                          .
                                   U)
         C                                                                                    ICU                                                  °o.
                                                                                                                                                   U)0                                       CU4)E
                                                                                             U)'                                                                                         -QU                          Cl)
                                        U)                                         C).       U) -Q                       C    _
                                                                                                                              _
                                                                                                                                                                      Cl)                          C
                     C
         U)                                                                    -                                                                                               o
                                                                                                                                                                                             WOC
                                                                                                                                                                          co                                          Cl)
                     0)            DE--jI...c                                      C
                                                                                                                         E     CU
        .2           o              .U)O
                                                            1CU
                                                                                                                                                   E.                     ECU
                                                                                                                                                                                             0)UJ<
                                   C -D           U)
                                                                                                                    •




                                                                                                                         4)0                                              EE                 ~-~                                  CU
                                                                                                                                                                          0Q
         D           U)            Ea)U)O                                          C
                                                                                                               Q
                                   U)0                                                                         N         0.-             I         4)Cfi
         G)
                 D                                                                                                 U)    2CU                                                   0             tU)O
                                                                               4          C
                                   0U)C
                                                                                                                                                                      .



                                                                                                                                                                                                                                  CU
         -




                     U)                                                        D         •CU                                                   .CU)                                          U)=Q)
         _




         Ei                        C
                                                        (',
                                                                               -

                                                                                         I.e?                      >.,
                                                                                                                                               4-I-.
                                                                                                                                                                      .ao
                                        2O                                         a)
                                                                                                                         •-•-
                                                                                                                                                   C                                         U)E
                                                                                                                         4CU
         o                                                                                   o:                    U)                              o -rj                                     EU)
                     0
                     C)
                                        -rj             N
                                                           >iCU
                                                                -i-..
                                                                                   E                CU
                                                                                                                         C     0     .

                                                                                                                                                                      Ø()
                                                                                                                                                                                                                                  CU
                                                                                                                         ocCl
         _




                                                                                                                                                                      Ll0                    CU)
         C)                             E4)4)-                                     0)     C-0                      C
                                                                                                                                                                                                        0
                                                                                                                                                                                                                       ii--

                                                                                   Cu
                                                                                         (..)                                                  CuED
                                                                                                                                               -0C                        >
                                                                                                                                                                                                                      >
                                                                                                                                                                                             t4_o
                                                                                                                                                                                                                  •
                                                                                                                                         L.

        o                                                                                                       2        .acu
                                   CW
                                                       .2-                                                         0
                                                                                                                                                                 12
        IC)      D                                                                                  CU                   U)    Q.                           U)            o                  w          cu
                                                                                                                                                                                                   E
                                                                ....
                                              C                                                                                o                   C        U)   0                           C
                                   Cu
                                                                                                                                                                      _


                 -                                              -
                                                                                                      .




                                                                                                                                                   O)=U)
                                                                                                                         LLUJ.                                                 E
                                                                                                               Cl)       oE                        E
                                        0                                                                                                                                                                         w
                                                                                         -



                                   040CU
                                   4-


        '2
                                                                                   U)
                                                                                             0Q)Q                        W-0
                                                                                                                         NO
                                                                                                                                               -U)
                                                                                                                                               0. 0.                                     _
                                                                                                                                                                                                                      ,Cl)
                                                  cu
         C                                                                     -c
                                                                                                                   0)                          _oO                        -Q.
                                                                                                                                                                          I
                                   o -ccu                                                                                                          U)4-                   0
                                                                                                                                                                                             U))4)S
                                   I-  -..•-.


                                                                                             4)00                        :--                       jjC')D
                                                                                                                                                                          -



                                   0-c
                                                                                                               -                                                                     -




                 .O                                                                C
                                                                                               -0                  0       Cl)c                                  .C       >0
                                                                                   -




                                   .C.2c',                                                                               C)                        U)U)                   (U0CU                    OU).2
                                                                                                                                                                                                                                  4)
                                                                                                                                                                                                                                  '-


                                                                                                                         U)'CCl
                                                                                                                         I-  -I-..
                                                                                                                                                   00.
                                                                                                                                                   0                                                 Er-          .-Q
                              U)                       0                                                                                                                                     E
                                                                                                                                                        -
                                                                                                                                                                          -
                     C                        -
                                                                    CU
                                                                                                          -
                                                                                                                                                                 U)                                -    Cu   '-
                                                                                                                         4)c                                              5CUC
                                                                                                                                                                                                                  -




                      E                 1CB                                                                                                                                              .tooQ                        D.c5'
                                                                                             nc',
                                                                                                               -


                                                                                                                                                                                                                         -i-
                     Ew            >-.CC
                                                                                                                                                                      z                      4)4
                 -t           0)        C         E                                            Cl) Cl)          Cu                                                                           QU)Ci.
                                                                                                                                                                                                                  04)
                                                            -




                     4)4)          O.2C1)               4)..                                 Waj.              ..c                                 CCU)                   U)C)               U)U)U)
                     QC                                 CC',                                 CLO                                                                      'Eo                DDE.D                    0
                                   U)U)                                                                        a                                                                              0
                     U)C                                                           C
                                                                                         .tL                                                                          WE
                                                                                                                                                                                           C
                                                                                                                                                                                         U)E-
                 OE                .C0.04)CU
                                   Hcuw                                                                                                           EU).~
                                                                                                                                                                                             -.!~80
                                                                                                                                                                                         -




                                                                               Cl)                             0         Oc                    I-ED                   QOCt)              I                                        o


                                                                                                          0)                                                                                 -

                                                                                                                                                                                                                        C.1
                                                                                                                         (N                                                              (N                             (N
             Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 51 of 61


    a)
-


 (UC)


    a.




         C
         0
                                                                                      a)
                                                '-I-
                                                00
                                                N"-
                                                  C
                                                >.
                                                (U                                    (U
                                                                                                                                          li
.




                                       L                                                 COa                            -
                                                                                                                             -



                                                                                                                                                  CU       -D
                                       o
                                                                                                                                                  E         C
                                                                                                                                                           (U
                                       o               CU.a                                                                                       (UC
                                                       CO
                                                       CU4-
                                                                                               .2
                                                                                                                            0)
                                                                                                                            C
                                                                                                                                                  j_>0
                                                       0,a)
                                                                                                          -




                                                                                         u)L_
                                                                                         00               --.

                                                                                         o. -o                              CU
                                                                                                                                                       -


                                                                        o                                                   '-                    (1)0
                                                       OCU)                              OC
                                                                                                                                                  COE
                                                                                                          .




                                                                                                                        -




     CS)                                                                                                      CU

                       U)                              >. '                             -i--
                                                              --



                                                                                                                        4-
                                                          (UCl)
                                                                                                                        0
     -                                                     o..E
                                                                                                                            a)
    Cl)
                                                       Q4
                                                                                                                            0)

     Cu                                                EU                                                                   OW

     U)
     C
                                                            °o                                                              WE
     o
                                                                                                                                                       5u,
                                                                                                                                                                -


                                                                                                              Q)
                                                                                             :.CU)                               i
                                  OO                                                     04-U)
                        I                                                               =           D         U)
                                                                        U)
     .D                (1)    )
                                  (U                                                     2>                   E.
     C                                                                  E-
     C)      0)                                                         EU)              O0)
                                                              CU        0(l)
                 c
                                                                        Ol))             cvC                  0,
                                                                                                              U)
                                                                                                                            0)0<_).5C._,
                 U)                                                                      >CU                                     <CU                       OW
                                                                                                    U)
        E                              E
                                                                                         CU                   I

     8                                                                                                             E
                                                                                                                        4-


                       '-                            4-
                                                              '
                                                                   (U                          ~.
                                  (U   0
     w           E           LS
                                                                                                              00
                                                       C(UO
                                  (                    0                                       0          "
    o                                                  o           _                                -D
                                                                                                                            C    CU
    IC)                                °-
                                                       E   22           pco                    U)   c
                                                                                                              &0
                                                                                                              00..
                                                                                               C    a)
             -
                        u                              C
                                                              '-   -
                                                                                 -.

                                                                                        .CD.~                 E    (U
                                                       (UC/)            E
                                  fl
                                                                                                          .c
                                                                        EE               0C
                                                                                                                            CU

     C       -

                                                           0)a
                                                                        oE                     Ei
     Co                                                                                 O
     -           C           U)
                                                     .CC.
                                                                        '-°E                                                          C      0.

    Cl)                                                                                  0

                                                     .0U)WU)
                                                                                 O

             -C
                 (1)   EWE                                                   0   U)      >'CE
                       -
             -I-
                                                                                               c              0)0
                                            ..-

                                                                        (U(l).                 EC         .E       -o       '-

                                            '
                                                           C.Ui                                CU             C
                                                                        >5
                                                       cnC0
                                                          C                  -•0
                 U)    0
                 U)                                        öW           (UO      -Z
                                  U)4Cl)
                                                                                        Q           Cl)                     •         •      •    •
                                                                        0)U)
                                       -..(U               O°                (I)C
             <         Occ..9                        O8                                 Oi-

                                                                                                                                       0
                                                                                      c..1                                            c-'J
                           Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 52 of 61

     •0
     0)
-


0)0)


     a




-         C
          0                                                                                                                                                          -



-C
                                                                                                                                                                      w
                                                                        4-                                                                                           -

                                                                            C                                                                                         C
              -                                                             0)                                                                                        a)

Ea                                                                          E                                                                                         E
                                                                            a)                                                                                        a)


                                                                            E                                                                                         E



                                                                                                                                       U)
                      a)                                                                                                               0)                                                      2
                      0                                                                                                                C                                                       U)

                                                                                                      C
                      a                          )0
                                                                                 .a)
                                                                                                                                    I...
                                                  L
                                                                                                                -
                                                                                                                                   -4-'
                      o
                  H-                              Q)
                                                                                                                -
                                                                                                                                       a)
                                                                                                                                   -4-
                                       •-
                                                                                                                -




                               >a)   "--
                                                                    ha                                              C')            13
                      Wa)>
                                                                   Da).CC0                                          Q)                 a)CI)
                                                                                                      I-
                                         0
                               5a)                                 C 0. U) E
                                                                                                                    CI)
                                                                                                                    L                      5       a)
                                                  a)                                                                                                                                                -
                                                                                                                                                                                                        -


                                         a)
                                                                   U)U)0C
      Cl)         ~-                                                        CP0OCU                                  0                  0
                                                               -,


                  CU)C                                             ,.                             4

                           cu            °)                                                                         "Qi                            0

                                         a)j
      -                                                                                                                                            C)                                          -c
                      oE                                                             a)     (I)                 -
                                                                                                                          -                5
      -
                      E0E                                                                                                              Ca)
                                                                                                                                                                                         t04-'
      Cl)           c0
                  -0U)0
                                         0)'))
                                         OL                                                                                   0.
                                                  °
      .D                                                                                                                                       -




      C
                                         00                    _J_a)                                                                   a
                                                                                                                                                                                          C
      C                                                                                     >'i                     •..0               0)0)
                           coE       .
                                                                                                                --.
                                                                                                                    0
                                                                                                                                                                                               a)0(D
                                0)       a)'))                                              00                                                                       4-
      Cl)                                                                                                       .2                                                       C
      C               E                                            E20C                                                   -.       -
                                                                                                                                                                         ci)
                                                                                                                                                                         E
      o                                  o'-                       o                        >0                            .a)      i-
                                                                                          -
                                                                                                                    a)                             0                     C               Cl)   U)

                      Ca)0                                                                                          00
                                                                                                                                                                         a)
      C               °E                 '
                                                                   0U)a)
                                                                                                                                                                         >
                                                                                                                                                                         0
      V                                                            C 0                      U)
                           )U)                                 •-COOE                                                    )_                                          0                    0)a)a)0
      C               C0j                                                   cU0)0.0)                            •-.'                   0-t                               >'               E0.t0
      G)              Eo                                                                                                               CO
                                                                                                                                                   0
                                         a)
                                                                                                                    o.0                                              0                    OCl)0)
      E
                                                                                            C
                                                                                                                                                   a
                                                                   '-                E-                                   .
                                                                                                                                                                                         'i         0         C
                                                                   o                  U)                                           .00                               -D
                                                                                                                                                                                          Ca)E
      E           'i5i
                                                                                                                              a)
                                                                                                                                                                         C               0C0
      o           .                                                                                                                ..c:                          >>                  E
                                                                                     CU0)C                                                         a)        >
      C.)                       -D   -                                                                              0)
                                                                                                                                                   >
                                                                                                                                                          E                      :EO)
                                                                                 -                .
                      _    -



                                                                   =
      G)              c10                                                                 =
                                         a)N
                                                               C/)0--                                           .2                     CC                        WU)2
      c
                                                                                                                                                         -




                                                                                                                    in    -a           1vU)                      DCEO                    w
                                                                                            °U)
          #
                      0--.
                               ao
                                                                                                                    CS::;              0o                <       cugO,                    ca)oZj
                                                                                                                                                                                         9Q
                                                                                                                    E                                                                               0)3
                                                                                                                                   -




                  '4-C-
                                         -




      -D          U)C'3
                                                                            %...C
                                                                                          O0cd                                                                                   2        U)a)CCI)CI)
                                                                                                                                                                                                        O0
                  a> C



                                                                                                                                                                 'iU
                        o
                                                               CC           0     0                                                    c

      o                                                        LI"-.                        C
                                                                                                                                                                                                              C
                                                                                                                                                         W                                     0        a)
                                                                                                                                                                 -


                                                                                                                                                                                          0
                                                                        -




                                             '                                                                                                  (1)
      C                                                                                                                                                                                   0         0)o.o
                           CE
      C               -o                                                                                            za                                           0       0)      =
                                                                                                                                                                                                        Cl)   D
      -               0                                                     0     0       H                               'i-       0              U)
                                                                   a)O).20)
                                                               •




                                                                                                                              O
      Cl)             g-                 05a)                                                                                                                                                  0        >
                      =                                    E                                                        o                                     0)         W                              E
                                                                                                                                                                                               U) 0 W         .9
                                                                                                                                                                                 -


                                                                                                                                       0
                      a)0.C
                                         0)            -       -


                                                                                  C         0)             13       0         0)
                                                                                                                                    CD4-
                                                                                                                                                                                          >
                                         c20)                      a)20a)U)O                                    .CE                 oa)U)
                                                                                                                                                                                               U)0
                                                                          0)                                    0
                  0)E                :Eca0)CC                                                                                 a)
                      2E                                                    aaE°                                              E                                                                00)Q
                                     '°                                                                                                                                                   00CC
                                                                                          -°2                                                           F-<Ek.       -W0
                                                                                                                                                                                              ,-----
                                                                                                                                                                                          a)i_CCE
                      S                                        0DCDa)L
                                                                    OQ)
                                                                                                                    o
                                                                                                                    .a)               >•••••
                                         Xo                                                                                         c0
                                     Wa)                       O_IH_Jow                                         ..J                <                                                     O2_j

                                                                                      CD                                                                                     N -




                                                                                      c'1
                         Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 53 of 61

 .




     a)
_C
                                                     0                                                      0                                                                                           (N
                                                                                                                                                             -




                                                     N                                                      N                                            (N                                             (N




          C                                                                                         CO
          0                                                                                                                                              -



                                                                                                                                                                                                        D
                                                                                                    0'-                                                      a)                                         U)
                                                     0                                              ND                                                   4-                                             4-

                                                     N                                                                                                       C                                          C
                                                                                                                                                                                                        a)
                                                                                                                                                             E                                          E
                                                     Co                                                                                                      a)                                         a)

                                                     c                                                       CØ)
                                                                                                                                                                  -




                                                     Co
                                                     -,




                                                                                                                                                                                           a)                C
                                                                                               Co
                                                                                                                                                                                                             Co
                                                >                                                                                      L                                                   Co
                                               -



                              o          -D                                         -..        Co                   U)   -
                                                                                                                                                                               0           0                 C.     c
                          -
                                         a)                                         'o
                                                                                          -                        -



                                                                                                                              có       Co                                                                    Co
                   0          (13
                                                                                                                         C
              -C          -
                                                ,.                                        q                                   .    .

                                                                                                                                                                                                              E
                   Cl)                          Co
                                                                1_
                                                                                    •>-Co                          -

                                                                                                                              (N                                                                             CE
                                         C                                                                                             0
                                                                C                       O0                                             0                                       -




                                                                                                                                       °
                                                                                               S
                                                                                                                    E.-                                                                                      -I-.


                                                            (i                                                                             3)                                                                a)LJ
                          •

                                                                                                                                                                                           a)
                                                                                                                                                                                   '
      (I)                                                   Z                                                                                                                              E
                                                                                                                                   -

                          _


                   0
                   LQ)
                                         04-                                   0a)E
      -
                                                                                    _-
                                                                                                                   Oa)                                                         C-
                                                                                                                        -'-C°
                   0                                                                                                        a)         U)
                                                                                                                         --




      -                                         Co          LL                                                                                                                                               c
                                                                      a)                       L
                                                                                                                    0a)O           .E
                                                                           .




     Cl)                                                                                                           -.-C
                                                            .


                                                                                          a)C)                      CO0.           j
                                                                                                                                                                               wE
              •.              E                                                                                                                                                                              E-
      C                                                     Z.2                                                     Cs-a)                                                      .o

                                    a)   OC                                                                            '-D             Co                                      C
                                                                                                                                                                                           Co                EU)
                              a                                                                                          C                                                                                   0
                                                                                                                              -



                                                                0                         L    0                              0
                                          -
                                                                                    -


                   :
                                         4-                     Cl)a)          Q)}O                                    U)C                                                                                          =

                                         Coqj                                  Eo2                                            8                                                                                     CU
                   E          E          .2D                    U)                             CUa)                 a)=
                                                                c2...C
                                         C
                                                                               Co.Ooa).
                                                                                                                       Coa)
                                                                                                                                       a)                                                  Co                :-

                                                                           !Lh
                   X          a)0                                                                                                      E                                  c    OQ
     Cu            a)

     .D                                  o                                                                                             Co                                                                    0<
                                         Q.Ca)                                                                                         Q-3                                E                                  4-

                                                                                                                                                                               0-
                                                                                                                    0a)                                               D
                                                                                                        •
                                                                                                    _
                                                                                                                                                                                           o
                                         0"                                                                                              E                                                                   CoCU
                                                                                                                         0-
                                                CoW                                                                                                                       0)
      E                                  E.cC
                                                DC
                                                                0a)
                                                               Co
                                                                      4-                                                                            Co                    C
                                                                                                                                                                          E    "--Qo
      E                                                     -0
                                                            Co                 C-                                                                                              °E                            a)a)
                                                                                                                                                                                                             04-5
      o                                  CI),-a)                                                                   &5Ou                             a)                I-                                        a)
      o                                                                        L0a)                                 o)9                a)-
                                                                                                                                                                                                    L
                                               .2L-             oa)
                                    Co
                                                                           -OCo
                                                                                                                                       E.
                                                                      cY
                                                                                                                    D)G)               E
                              CO                                                                                                       Oa)                                0)
     C                                   C0                     o
                                                                C              0Coa)
                                                                                                    -
                                                                                                                                       0k-                                C    u).E                          •4
                                                                                                                                                                                                              -Co
     La            Co         0a)
                                                                  E                       a)
                                                                                                                    a)OCI)                                            -
                                                                                                                                                                               D)      -E
                                    E    COC)                   E'-                     0Coa)                          >fa)            I
                                                                                                                                                                      .-
                                                                                                                                                                               CCoQ
                   E          C     a)                                              E                   o
                                                                                                                   .0<
                                                                                                                                                                                                             (NLC
                                         C

      ,9                                                                                                                                                              .0                        .




                                              -Z5               a)
                              Q4                                                                                                       Co
                                         00                                    U)CL                                 °E°
                                                                                                                                                .




                   C          Co0                               C2                                                  0. -Co         .                                           E                             a)     4-

      C       .2              CO                                                                                                                                          E    0
                                         >C                                                                             -'0                                                    0
                                                                                                                                                    a)                    L
                                                                                                                                                                                                             WWCo
                                0        .0a)                   Cli                                                 W                                                     0
     Cl)      -
                              D)-                                                                                                      0        -i--
                                                                                                                                                                      't                                     a)Co_
                          .Ea)           CC                           a)                  •°
              4-                         OCoCo                  COO                                                                                                                                          CoU)=
                   a)                          -


                                                                                                                                                                                                             Co          0
                              Co                                00)                                                                                                            >                                    Co
                                         C      0    >
                                                                               E                                   t               .E                                                                        .C          o.
                                                                                                                                                                                                .


                                                                                                        Co                    CO
                                                                                                                                                                                       .

                              i-    -




                                                                                                                                                                               -J3o
                                                                                    -


                   Co                                                                                   L
              4-                               E-               C)-
                                                                               >.
                                                                                                                                       C                              Co
                                                                X                                                                                                     a)       9.Ia)4__•
                   l          N                           j,ja)i                          ~a)                          Coj                          Co                .E       C3
                                                     °-   a)0                                                       Co
                                                                                                                    U)CO
                                                                                                                                                                          CO   0-a)                          0a)E
                                         Co0)a)           ?Drj                 os-'                                -C
                   -
                                                C>              a)a)
                   Co
                                         OE5                                   0                                   00E                 a)                                      •E                            •?'-o
              L               O          Q0               0XL.                                                     Q-2                              Co                                                       .C0C
                              E          O2               .WO..                     a)oo                           Oo....b                          E                          E0
                                                                                                                                                                               _-o                           HEw

                                                                                                            03                                           C)                                             -



                                                     (N                                                     (N                                           cV)
                        Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 54 of 61

     .




         a)
-c
                                       C)                                                                                                            LI)                              CD          N
                                       ('1                                                          (N                                               (N                               (N          (N

         a




              0                                                                                                                                      t)                               0
-C
                                       a)                                                           ci)                                              a)                               (I)         a)
-

                                       ci)                                                          a)                                               ci)                              a)          a)
                                       E                                                            E                                                E                                E           E
EI                                     U)                                                           a)                                               (1)                              a)          a)
                                                                                                    -a                                                                                a           -a
                                       E                                                            E                                                E                                E           E


                                                                                                                                                           -D
                  C')                                                                                                                                      -




                                                                                                                                                               a)
                                                  -



                                                                                                -
                                                                                                              a)U)                                                                           i
                                        o)                                                                                                                 -a
                                                                                        -




                                                                     o                                        -c
                                                                     ()'                    0
                  O
                         a)
                                        U)E                                                                                                                    E                            CU
                  O
                                                                                                              _
                                                                                                                                                               0
                                                                     L             0        0                      0                                           0
                        0               ci,                          a)            c        u       -


                                                                                                .U)                          0)                                                             0.
                                                                                            0)o                              LU)                           =


                  o
                                       -aEcuc
                                        °E-2                                                         om-
                                                                                                       0. c
                                                        CU           -
                                                                               .)           a)      c                                                      -




          Cl)                                 2-E                                                                                                                                           E
                  :
                  >
                                                                 OLQ)                       0.:'0                                                              0
                                                                                                                                                                                            EE
                                        E     -c
          -              a)             0     =
                                                                                   U)                                                 (1)                                                   C)
                                                                                                              (U>-
         Cl)                  -
                                                                                                                                      CI,
                                                                                                                                                           -




                                       ---(U
          .c                                                                                (UU)
                                                                                                                             -                             -




                                              co                                                     Q.E0.                                                                                  oE
                                        >0..-                                      L
                                                                                        -.--c0-                                                                     )
                                  U)    <10CD                    -CU                        -
                                                                                                     c        U)   a)                                                            a)
                                              =
                                                  (N    (U                                                                   U)
                                                                                                              -,E
                                                                               -



          U)                                                                                         O

                                                                                                     (U:
                                                             -


                                                                               -
                                                                                                                             Q)

          2                                                                                 Lci)U(U                          E-
                                                                                                                                                           -

                                                                                                                                                           -




                                                                                            a)U)D)
                                  o     fE                           Eo
                                                                                                                             000                               0
                                                                                                                                                                                 Cci
          C                                                                                                                                                                       i
                                       -2i-                      E°w
                                                                                                                                                           -




          -o                                                                                                                                                                     t')
                                        OOU)
                                                                 E'                              'E                E         QQ)
                                                                 g0                                                              i
                                                                                                                                                L

                                                                                                                                                                                 c          W
          E                            tba)                  QO                                      °E
                                                                                                                                                                                            --


                                                                                                                                                                                 E
          E                                                      I
                                                                 0a)Q)                      a)U)O                                                                                E          ui
          o                                                  -           -
                                                                               -
                                                                                        -I-.
                                                                                            U)U)EU                                                             2                 0          c

          o       O                           2Lj-D              0E
                                                                 00                             a)--                                                                             0          O    -U)

          G)                            o0
                                  0           U)5
                                        !Da)
                                                                                                                                                               0
         o                                                                                                                                                                       0          CL
          It)                                                                                       Q)4
                                                                                                      -DQ)
                         cb              -a)E                                                                                                                  C                 (U              a)
                                        a)OE                                                        D<0
          0       E     -w
                                        E>.                      E.E                                 0(U               .U)

                         a             -                U)
                                                        0        E
                                                                   0
                                                                     o             0
                                                                                                    __




                                                                                                          -

                                                                                                              E
                                                                                                                   i
                                                                                                                   >
                                                                                                                                 >. 0                          0.
                                                                                                                                                               0                                 U)
                                                                                                     0             0                                                             E
                                                                                        --




         4-        -
                                              0                  0
                                                      E5     O
                  •0-:(                 UJOEa)                           c;:
                                                                                                    ODc                      EE                            -




                                        CCPs.C        ---a
                                                                 0
                                                                 cnE.o                  nOc-Ef                               Eo                                                  C

                                                                                        U) Z 2 a)                                     Ci)
                                                                                                                                            -

                                                                                                                                                           :            CO
                                                                                                                                                                                 0          (UQ)
                                  U)    Ca)             4-                '
                                                                                                                             oö
                                                                                                     U) ---.D           (U                                                       4'         0
                                                                                                                                      U)
                                                                                                                                                                                            COCCi
                                                                                        -



                                                                                                     a)oc0.                      u)
                                                        -




                  ---
                                                                                                                                                                         .




                                                                                                                                                Q)             0a)               0
                                                                                                                                                               i).D

                                                                                                 -Hh
                                                                                                                                                0
                                        2--                                                                                                                                                 m     -




                                                        a)       a)L
                  C)                                    U)
                                                                                                                                                               E-
                                                                                                                                                               a)a)
                                       OLa)                      0-ciQ                      2                 -cu°-              C0-
                                                                                                                                                               aU)
                                                                                                                                                                                 0
                                  a)
                                       Ea)c5                                                                                                    E                            '

                  WodE                 Oc                                               Oo2<cu                                                                                   W          aCLo

                                                                                                                                                                                      LI)         (0
                                  Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 55 of 61
                                                                                                                                                                                                                              0
                                                                                                                                                                                                                              '-I


        U)
-




                                                                    co                                                 0)                                  0
                                                                                                                       (N




    .




                0                                                                                                      0
                                                                    U)                                                 U)                                  U)                                       U)
                                                                    -                                                  4-.
        w                                                                                                              C                                   C                                        C
                                                                    U)                                                 U)                                  U)                                       U)
                                                                    E                                                  E                                   E                                        E
                    ci                                              U)                                                 U)                                  (1)                                      U)
                w
                                                                    E
                                                                    -
                                                                                                                       E                                   E                                        E


                         4-
                             U)                               U)                                                                                                                                                         C
                                                                                                                 U)
                         4-                                          -                                                                                         U)                        •0                        CU    -



                                                                         C)                                  •0                                                CU
                                                              U)     4-
                                                                         U)                                                                                    C',                                                 2C)
                                                                                                                 U)                    0       E
                                                                                                                                                                                -


                                                   U)                    C
                         .


                                  -
                                                              C')
                                                              L          0L                                                            .Q)                     U)                        U)                        C')
                                                   a)0                                                  U)Cl)                              -.E                 o
                                                                                                                                                                                    O
                                                                                                                                                           -                    -s                                 04-.

                                                              CC'                     W                                                                    D                                                             U)
                             U)
                                                                                                                                       E                                                 0                   C')
                                                                             ..




                         -
                                  9-                                 0                              -                                                      -



                                                                         -

                                                                                                                 a)                                            U)
                                      U)                      0
                                                              E                       0
                             U)
                                      E                                  00                                                                                9-.
         -                                                                                                                                                     C
                                                                                                                                 1)                                                            U)                  0W
                                                                                                                                                               U)
         -
                                      E
                             U)                                          -D -D                          0-                             -
                                                                                                                                                               E
        Cl)                                                                                              0
                                                                                                                                 C
                                                                                                                                       a)><                                                                        D
                                                                         0            -

                                                                                                                                               C')                              I-.                      -c
                                                                                                                                                                                                                   C     0
            D
                                                                                           -
                                                                                                                                                                                                         -
                             0                     U)         Cl)                              U)       a)                       U)
                                                                                               U)                a)              C)    a)                                                                    0
                                                                                                                                                                                               L
                                                                                                                                       E                                                                     >L
                                                                                                                                                                                                                   U)I.

                                                                                                                                 o     E-                   C             C                                  >
            U)
            ,-
                              jC
                                      o                                               CE                U)Q.-                          ga)                 I-             U)
                                                                                                                                                                          t_
                                                                                                                                                                                    U)                   4_U)
            -
                                      o                                               co                                                                   co             2?        c
            o            9-C')                                           io2                                                           11_                                C              U),,            D
                                                                                                                                                                                                             0
                          0                                                                                      a)o                       I                              0          )
                                      E                       a)             )        U)       0             -        -.
                                                                                                                                 0)
                                                                                                                                               Q.
                                                                                                                                                           -,             0         c    a)                              U)
            (                C'.2                                        O~'
                                                                                                                      •"
                                                                                                                                 C     U)      (I)
                                                                                                                                                           0)             >
                                                                                               U)                                                                                              U)                  DW
                                                  •
                                                              C/)    N                U)                                               •-
                                                                                                                                                               C
                                                                                                                                                                          j
                                                                                                                                                                                                                         U)
                                            -

                                                                         -
                                                                                                                                                               0                                                   C°
                                            C')
                                                                                           -


                                      C')
                                                                                                                                                                                              -


                                                                         0                                                                                                C                              -




            W            -
                                            0      0          0                       U) D              I        a)                            U)              C')        C                                  oC
                                                                                                                                                                                                                         C

            E                O)L..
                             CC',0
                                                  O       -'--
                                                           0                          0U)               OEa)                                                   0)         U)        FOU)
                                                                                                                                                                                    -ca)
                                                                                                                                                                                                             U)    CI)

                                                                                                          EE                     >
                                                                                                                                                                                    E°                       oo2.
            E
                                                                                                                                                           -




                                                   0)
                                                                                                    :°
                                                                                                     0
                                                                                                                                               U)
                                                                                                                                                                                    o--
                                                                         U)0
            o                                                                                                                                                             9-

             )                        Co                                 0(/)U)                     i_                       •

                                                                                                                                                               a          C
            o                                     .-      .5
                                                                         0U)4.                                                                                 C          0                                        oE
                                                                                                        D9Q)
        •                                                            0-                                                          U)                        -J-
                                                                                                                                                                          U)    -o
                                                                                                                                                             U)           0              0
                         (NU)                      a)g)                  c                                                                                                                    U)             C
                                                                         oE                                                            aE
                                                                                                                                 u
                                                                                                                                       •9o.                                                                  0U)U)
                                                                                                                                                                     -




                                                                                                                 o-              >                                              lU)
                                                                         W
                                                                                                                                 U)    0                             o           U)a)
                                                   E                                                    U)U)O
                                                                                                                                                                          L
                                                                                                                                                                                    U)0                      U)=i
            L                J'        -
                                                                     .!o)                                                                                      -.l   U)
                                                                                                                                                                          0
                                                                                                                                                                          >s                             -

                         '-°-o                                                                                                                       E
                                                                                                                                                                                                                         4-
                                                                                                                                 C.)
                                                                                                             -




            o
                                                                                                                                               -



                                                                                                                                                                     a:             ••U)
                                                                                                                        .
                                                                                                                                                                          U)
                                            o                            =
        I
        _
                                                                                            L           U)C"                                                                        U)        a)             U)U)

            _                0        0
                                            U)
                                            >     .2                         ')                     6E                                                         >          .C                             CC'co
                                                                                                                                                               U)
                                                                                                                                                                                         -


            v.i                                                                                                                                                      U)
         -                         U)U)                                                                      -><                 Q.    U)a)C)                                            a)a)
                                            °                                                           U)                                     0
                -                                  E o                            -                 •
                                                                                                                 '    a)
                                                                                                                                 0                   CC'       CI)        .2             EE
                                                          -
                                                                                            a)
                                                      ,
                                                              a)-
                             U)E                                                                                                                     a)     CCC'                                                         CU
                                                                                                                 0                                                                                       U)        9     U)
                                                                         LOC
                         NE-                                             U)                                                                                                                              C         -0U)
                           c                       wE                    ECc:                                                                                             0         CCC'CC'                  iwE
                                                                                                                                                                                    U)-
                                                   OEE
                                                                                                                                                                          o
                                                                                      0                          LL
                                                                                                                             Cl)
                                            U)
                         c                                                            EU)               DL                       U)                                  C    ,-.

                                   U)
                                                   0'                    U)•_                       -
                                                                                                                                                            cU)
                                                                                                                                                                          U
                                                                                                                                                                                    >                    U)CQ
                                                          Cl)..          C).                   >                 0    0                0                    0
                                                  U)o                CO.U)                          10-0                     <         IU)O                                     cio                      <Cl)-...

                                                                    N-                                                 00                                  0)                                       0
                                                                    C)                                                 (I)                                 (V)
                       Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 56 of 61
                                                                                                                                                                                                                                '-I


    a)
-




                                                                   C1                                                                  C)
                                                                   C)                                                                  C)                                              C)




         0                                                         0
                                                                   a)                                                                  Ci)                                             a)
                                                                   -
-   0)                                                                                                                                 C                                               C
                                                                   ci)                                                                 a)                                              a)
                                                                   E                                                                   E                                               E
                                                                   a)                                                                  a)                                              ci)


                                                                   E                                                                   E                                               E



                                a)                                                                       0)                                           0                                                          C
                                                                                                                                       D
                                                        co5a)                                                                          C
                                                                                                                                       a)                              4-                    a)
                                                                                                                                                                                                                      -a)
                                                        0Ca)o<                                                          0                -.

                                                                                                                                                                           U)

              E
                                a)a)
                                                                                                                                                      E.
              a)
                                                                                                                                   -
                                                                                                                                                                       --

                                                                                                                                                                                             C00D
                                                                                                                                                                           E
                                -




                                U)-'-                                                                                   -
                                                                                                                                                                           X                                          0    c
              C
                                                                                  E                                                                                        a)

              0                 .2?>.,
                                                               DC                              E                                                                           E
                                                                                                                                  U)
                                                                                                                                                      a)                                     2?            t
                                                    -

                                                                                                                                       c                   -..-            0                                               a)
     U)       0                                                C       0          a)           0                        Ci)   Lu       0                                   C
                                                                                               C.)                                            U)                                             C
                                                               a       -C                                                                             L.       a)          a)                     .°
                                                                                                                                                                                                           0     a)
                                                                                                                                       _U)                                                                            a)
                                                                                                     -
             -                                                                                                      -


                                                                              -D
     -           Cl)            a)--'-                                   U)a)C                                                                                             U)                U)C)a)4-%O
                                                         2a)a)o..a)0                                                                   -ö             a)                   a)
                                                                                  0                                     ><             0                                                     oCCO0E
                                                        2oi5a)                                                                                2            .E
                                                                                                                                                                       -




                                                                                                                        a)a)                                                                  a)0)a)a)
    Cl)          E                      a)                                                               Cl)            0     -                            -


                                                                                                                                                                                             Q -C
                                                                                                                                                                                                   D..
                                                                                                                                                                                                                           -D
                                                               0-
                                                                                                                                                                                                       -




                                                                                                         a)             -
                                                                                                                                       0
                                E                              ODC                                                                     0
                                                                                                                                                                           a)
                                                                                                                                                                                             a)0a)
                                                                                                                                  U)
                     -'
                                                                                                                                                                       4-
                                               0        a)     U)      _
                                                                       _
                                                                                           4-
                                                                                                         C                                    D
                                                                                                                        Q)                            a)                   C                 a)   -                   4-
                                                                                                                                                                                                                           a)
                                                                                                                                                                                                           (1)
     '
             0                  0                                                                                                 O    OC                              -




     U)                                 "-a)                                                                                                                   Ew          o.
             0
                                0E                             DE
                                                                                                                    -




                                                                                                                                                                                                  -Ca)a)O
     o                                                   0     C         0-C                                        -E                                                     0                      0              .._>
                                        .a)
                                                                                           -




                                                                                                                                       (0
                                                                         I-
                                a)
                                                                                                                                                                       -



                                                                                                                                                           _
                                                                                                                                                                                             0
                                                                                                                              -




     -                                                                                                                                                                                                 D         -


                                                                                                                                                                           C
             -




                                                                                                                                                                                                       C         0         -D
                                                                                                         Cii            a)             -a
     c           a                                                                                                                                                         0
                                                               E-4-                                                     E              -o-
    -C                                                         0                               U)        0                                                                 0
                                        a)
                                                                                                                        E              a0
                                                                              -



                                                                                                                                                                           C
             4-.                                                                                                                  o
                 C',
                                                                                                                        o              Ecii
                                                                                                                                  O    00)                                 Cl)
                                                                         C    -E
                                                        0"LJC
             f                  a)0a)
                                                                                                                                                      EE-
     E                                                                                                                                 Ujci)                               a)
                 c                      OQ)                                                              -          4-.'-'-
                                                                                                                                                      Ea)                  0
                                                                                                         I-
                                                                                                                        a)a)           0)a)           0L                                                   C          a)   4-

     o                                                                                                              :E.                .E              c',-'-.'
                                                                                                                                                                           0
                                                                                                                                                                                                   ooa)10
                                                                                                                                                                                                   C             =    0
     0
                                                                                                                                                                                             '-
                                                                         0             '                                          L           a)
                                    i          a)              a)                          -
                                                                                                         E                             a)U)           11a)                 a)
                                               L               CDCU
                                               0.
                                                        ' -'
                                                               -CC4 -0                                                                                I                    E-
                 0
                                        0 E                    WU)00°
                                                                    dl                                                  a)        0    -
                                                                                                                                              -
                                                                                                                                                               >0
                                                                                                                                                                  a)                               a)a)U)a)a)
                                                                                                                                                                                                            C
                                              --.
                                                               a)                              U)                                      C
                                                                                                                                                                                                       -

                                                                                                         C                                    C))     1-       0           0     >-.         0                             a)
    0        -


                                        '5          )   a)
                                                               U)                              -




                                                                                               a)    4-
                                                                                                                                  U)   U)     C                a)                4-
                                                                                                                                                                                                  -                   0
                 C
                                                                                                                        E.0                                            9C
                                               -

                                                                                                                                       E              U)
                 a)
                 E                                                       U)<Ca)                                         o                             U-                                     U)0C1a)                       <
    -c                                                                                                                                 0)0                                 o
                 U)                                                                                                     a)L
                            -           L                                                                                                         -
                                                                                                                                                           -o              E'
     o                              Ca)
                                    a)a)
                                                                                                                                                               Q.          a)                                  52ca)
    '4-          0)4-                                                                                                    I
                                                                                                                                                                                 E
                                                                                                                                                                                                           >a)U)2
                          Cl)   E>                                                                                                                    E-                                                   0     C
                                                         U)..C           0)                                                                   a)                                 C
                                                                                                                                  L
                                                         5OC                               fl0)a)                       0a)            .-uj
                          a)
    Cl)                         C              a)        2.9CD                                                                                -o -D
                          E
                                (UOE                    U)ot:.2                                                     0
                                                                                                                                                           -o-'-
                 EE
                                                                                                                                                                                                       _




                                                                                                                                       C0
                                                                                                                                                      wa)a)                      U)          0a)a)-
                 E°
                                                                                                                                       -
                                                                                                                                         U)
                                        ccCi                                                                   a)                                                                            -a)..C>a)
                                                                                                                                                                                             0
                 00             U)0a)                    U)a)                     00)E                                            a      <-D                                     a)
                                                                                                                                                                                             Oa)4
                                                                                                                                                                                                    0 C    >-.-.
             OD                                           -0i>U)a)
                                                         U)
                                                                                                                              2        Ea)C                                >,E                  -0C
                                                                                                                                                                                                           >0U)0
             -C                                          a)_>Ca)I.                                       a)C))
                                        0                0a)a)a)                                                                       U)             U)a)
                                                         0C     -0U)                                                "c                                i..S:
                                               b               2a)oCC                                                             0                                        0.-.              iU)
                                C                                                                                                             a)a)    Qa)                  a)C
                          a)    _,a)-
                                                               -         C        C            0
                                                                                                         C'
                                                                                                               E                  U)   0 _J                    0                             0     C             a)a)U)
                 a)o            Ca)                                                                                                                   Ca)>             -0
                                                                                                                                       -D)                                                   a)fl
                          E     oa)                                                                                     0)a)
                                                                                                                                       c',S25         0E               •E                    ..C>C(\J
                          O     OOE                     Da) -Ca)0                                                                      0
                                                                                                                                       -C/)co                          Ocu                   F-.2>0--a)

                                                                                                                                       CN                                              C)
                         Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 57 of 61
                                                                                                                                                                                                                              (N



     a)
-




                                                                                                                                     (0
                                                                  CY)

     a




            C
                                                                                                                                     -o
                                                                  -                                                                                                                                            -



•0
                                                                   a)                                                                a)                                            a)                              U)
                                                                                                                                                                                                                   4-'
                                                                   C                                                                 C                                             C                               C
                                                                   U)                                                                a)                                            U)                              U)
                                                                   E                                                                 E                                             E                               E
                                                                   a)                                                                a)                                            U)                              U)
                                                                                                                                                                                   -a
                                                                  -
                                                                      E                                                              E                                             E                               E



                                                                                       C                        Cl)                                                                                    a)
                                 .a)                                                                            Coca                                                      )                            L
                                                                              CO                     U)             Q)
                                                                                                                                                                                                       a
                                 -


                 U)                            -

                                                         U)               .




                                           0
                                                   Cl)   OLU)U)E
                                                         -g a) Cl) a)
                                                                                                                                          U)
                                                                                                                                          U)
                                     0             E                               .C           U)
                                                                                                                                          a)                                             c
                                                                                                                                                                                         CU            C0
                                     a)                                                              2           a)                       D     CI)                                      C
                                                                                                                                                                                                       a)OQ)
                                                                                                                            CO                                                           0
                                                   L
                                                              Oa)O.                                              0.
                                                                                                                             -
                                                                                                                                          CUCO

                                                         CU   (           -            0)
                                                                                                C
                                                                                                     _


                                                                                                                 Ci)   a)   0             -D    >          Cl)                           0
                                                                                                                                                                                                                         E
                                                                               -
                                                                                   .
                                                                                                                            °             a)    a)
      Cl)                                  0Co           C1)EECO)
                                                                                                                -



                -


                                     EOQ)                                                                                                                                                              L                 0
                                                                                                                                          a)U)                                           a)
      -             U)i..
                                     ><CO                                      .jC                                                        0_cl)                                         -C
                -


                                                         U)   0           -                 -



                         D           (I)
      -                  C                         co         CCa)C..                                                                                      ca                                          O0
                                                         24_U)0)a)C                                                                                                                      °
           ,
                    Q_
                                                                                                                                          U)cDa)                                                       .0U)E
                             -




                                           COCl)                                                                                          U)C
                                                                                                                                          L.          _                                          0
                                     oE                                                                          Ci)
                                                                                                                                          a)a)                                                   D     o0
                                                                                                                                                                                         E
          C,)                         )a)                                                                                                                                                a).C
          C
                                     0                                                                                                    E°                                                Ca)        0Q
                                 -CijL                                                                                                                     ()0
                     -


                                                         C                                                                                                                                  a)U)
          o                          CO0.q)                                                                            0
                                                                                                                                          E     CU-                                                    CUQ)
                                                                                                                                          0                          0                                         -




     •.                  E                                                                      U)0)>                       0                                                                          Ci)               •0
                                     £o                                                                                                   Oa)                                                                  Cl)
                                                                                                     C'-
                                                                                                                                                                                                                         -




                                                              2O0U)-.i                                                                                                                             C   0.00
                                     E0                       0_
                                                                                                                cn.Ea)                                                                             O
                                                                                                                 oE                                                                                    E
          C                          a).a)                                                                                                                                              z
                                                                                                                                                                     .
                                                                                                                                                                                                   0


          E                                              CU3<9.                                                  Ea
                                                                                                                                          )->a)
                                                                                                                                               DD                    E0
                                                         a)o(U                                                                                                                          c
          E              CU                              eoEZC     a)                                                                      •-

                                                          -'a)1CUa)C
                                                              4



          o         U)2                                                                                         O..CO0a)
                                                                                                                       :--
                                                                                                                                               Da)
                                                                                                                                                           Q)                               COO
                                                                                                                                                                                                       a)a)
          C.)                                                                                                           0) Cl)
                                                                                                                                                                                                           '



                                                              CUa)C.C5                                                                    a)E

                                                         av-
                                                                                                                                                                 .




                                     ol
                                                                                                                                          ..OCU                                             0_
                                     a)a)Ci)                                                                                              C4-'
     C                                 '-
                                                              U)U)COca)                                                                   U)>0
      14)                U)
                                 .Do                          a)a)ZECUE
                                                              eC --t                                                                      Q)>..C
                    C0                                                                                          -'t:        0                                                               -()        Ci)
      -c            C                                    I                -.                    C          CU          Cl
                                                                                                                                               -.-'
                                                                                                                                                                                                       Cl)     Cl)
                                                         --OCCUa)E0_                                                                      c0CU             a)        ca
                                                                                                                                 _




          L.        OU)
                                                           U)a)a)a) a)                                          .DQQ)                                                                                  c       c:
          o              L
                                                         Ca)vI-DU)v
          I-        a).2                                                                                               Q0                                            Q)O                    00
          C         0_
                                                                                                                                                           O                                0_a)               Ec
                    -U)
          -
           ,J       0'-               3)                 U)C_0)CDO)                                                                       U)CQ)            O.Q)                             5'         Wa)
      -                              CIla).              a)Oa)a)CC                                               a)Cro                                     O-                                          00.-
     Cl)                                       -
                                                         CU)OCa)CUU)                                                                                                                    -

                                                                                                                                                                                                       =       CD_
                                                         =U)a)_


                                                                                                                                                                     L!
                                                         a) a) L U)                                  (I)
                    C                                                                                                                           oa)                                           ':       aa)
                                                                          Oj
                    a)                                   Oo0_EC                                                             QI..Q         O                                                 g_0
                                                                                                                                                                                              U)
                                                                                                                                                                                                       '
                                                                                                                                                                                                               0
                                                                                                     C     C1    0                        E      U    D
                                                                                                                                                      U)
                                                                                                                                                           C
                                                                                                     a)..C       a)0


                    0U)
                                                              a)a?0_1cU
                -.io
                    a)a)Q)
                    ECUC
                                                         O..oWa)Eo
                                                                                                                    ØU)                        .U)0_
                                                                                                                                                                              0.
                                                                                                                                                                                        --
                                                                                                                                                                                        I-0_
                                                                                                                                                                                                       >a)a)


                                                                                                                                     tO                                            CD                              N -
                 Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 58 of 61

    .c
    a)
    'I-I
-




        a.

    .




             o
                                                                                                                                                                          a)
                                                                                                                                                                          -I-




                                                                                                                                                                          E
                                                                                                                                                                          a)


                                                                                                                                                                          E



                                           U)
                                                                                                                                                    'CI)
                                       -




                     o
                                                     0c                    .c
                          a                                   o                e
                                       -                                                -




                                                                                    £
                                                                                                              a)CU)
                          0
                                           6o.o•
                                                                                                                                                -




                                                                                                                                       C                                            a)
                                                                                                                                       0              cI30                                U)Ot
                                                                                    Ea)5oC                                                            Q)OQ)
                                                                           -

                                                                                    E                                                                 E
                 .0Oc,)0La)0a)
                                                                                                                                   -




                                                                                                                                       C                   4.C#)                    Ce.0D.
                     2EEa)O.0 -4
                               -a)O                  i                              QWO)a)                                             a)       q0a)CO                              a)a)2,
                       -E2e'U)0t
                                       .



                     o
                                                                                    a)'         -
                                                                                                                                       E
                     C04      a)CO-
                               -a)a)                                                YCO.a)                                             E
                                                                                                                                                                                    0
        -
                 .E(O8                                                                                                                 8                             O)
                                                                                                                                                                                -        '-
                                                                                                                                                                                              0
                                                                                                                                                                                                   Cl)
                  a)                                                                                          °0                       a)
        -
                                   ECI                                                          E0aCO0.                                                                             a)    L.

        Cl)               C            0                                            =               0)0            (i)                                                              0. -.-a)a)
                                                                                                                                                           E                        0. .- a) 0.

                 :            -°a) -°-a)                                            .?00a)                                                                                          a)0cl)
                              00                                                    0OEa)>7U)
                                                                                        '-0                              -

                                                                                                                                   -

                                                                                                                                                (flL0                                         a)   0
                                                                                    a).C                                           -
                                                                                                                                                                                         4-


                              59-O              a)               a)
                                                                                                •-j      U)-             E
         (I)                                                                        U)           --Cm'-                                C
                                                                                                                                                                                0
                                                                                                                   Cl) t               0              0                                            .0
                                                                                                                                                                 •




                                   C                                  C                     -
                                                                                                    .c   0                                                                      D
                                                                                                                                                (1)                                           U)
                                                     -       .
                                                                               0    >.                             0 a)                0              Ci) C'-.                            0        0
                              00a)Wa)Cfl4-
         o       4-            -
                                           c                  C       U)            0
                                                                                                >C-
                                                                                                0   U)   D    a)
                                                                                                                                   -D

                                                                                    a)CQ                                 0             0        Oq]Q                                          WU)
                               -OQ-oa)                                                          c12oa)Qja)
        -D                                           u)0.C5                                     a)     U)     0.
                                                     N                i-
                                                                               a)   0)                                                                           .
                                                                                                                                                                                    a)        0
                                                                                                                                   C/)
                 U)Qa)WCOD
                                                                                                                                                                                         -




                                                                                                                                                                                    a)        CU)
         C)              a)cn,-                                                                     -rjU)                                                                                     a)0.
                                                                                                                                        -



                                                                                    .Ca)                                                                   ci)
                   U)E.CE)j                                                         U)                  (l)C             U)                     a).Q)
         E       a)tJa)00-a)0.C
                 .ca)Ee3-                                                           £DEa)E.
                                                                                                         U)   0 .C


         E
                                                                                                                                                                                    U)             U)
                      a)<U)0'-0)                                                                5C                                 -




                                                                                    U)a),0a                                            a)
         o                                                                          U)'0a),u)U)                                                 .0LQ)
         o           a)a)0..C                                                                                                      ~            oa)
         C)                                                                         a)DCC
                                                                                    ECO
                 -




                                           a).C
                                             F-
                                                         --U)C
                     U)
                          '
                                   0
                                     E    a)
                                                         '
                                                                                                                                       E
                                                                                                                                                      1-             (
                                       .Cl)                                                                                                                                                        C
        o
                                           L

                                   0.oc:o                                           a)0Do                                                                                           Q)a)0                    0
        10                CC4-U)0.Ea)                                               EEC1.~Ca)                                      .!~
                                                                                                                                                                                              il
                     (1   a)       0                                  a)   "-
                                                                                    < E .0 0                  D          C
                                                                                                                                                                                                         -




        -C
                     0    0                                                         a)a)
                                                                                                         0    C                             '

                                                                                                                                                           u-
                                                                                                         C4
                                                                                                              -c1U)o
                                                                                                                                       a        o.;ia                           .0            >
                                                                                                                                                                                                   E
         C
                                                                                    --




                                                                                                                                                                                    CDg?L
                          U) .C            '
                                                                      U)                                                               a)
                                                                                    0
                 4-

                                                                                             oEo-
                                                                           •




        -
         CU      .a)20).Ct
                    0)0a)*-CC)a)                                                    a)4Ca)4-                             oo                           Q)Q)                          >a)a)a)
                     C'-                        L    >        0                                          >    C    S          Lj                      Ci)                                     r -a)
        (I)
                                                                                                                                                -I
                          a)                                                   -
                                                                                                                                       o                   -
                                                                                                                                                                                          C
                                                                                             a)>-.0
                                                                                                                                                                                                         -



                                                     O           -.C
                                                                                                                   -'                                                           -




                     Eio                                                       U)                                                      C
                                           °                                   E             a)ö
                                                                                                                                                Za)a
                                                '-                    0                                       0.
                                                                                                                                                                                4-
                                                                                                                                                                                    0CU)C
                                                                                                                                                                                 C        0°       '-C   --




                                                                                    a)QWWa)O
                                                                                      Ca)UJa)O                                                                                  COO'
                                                                                                                                                                                         i3O)0E
                                                                                                                                                                                               -o
                     U)._a)a)a)a)
                                                                                                                                       '-4-.
                                                                                                                                                                                              0 o 0
                                                                                                                                       U)CQ
                 -Da)wE.0g2-                                                                                  a)0)
                                                                                                                                                                                DU)U)                        a)




                     a)5
                                           EQ..                                                                                                                                          -C

                                                              0.a)             0    D 0.0.0                              0)0                                                    O             8
                                                                                                                                                                          cc
                         Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 59 of 61

        a)
-


(uw
                                   C.,

        a

    .



                                                  _________




-


                 0
                                                                 a)
                                   0                             -I-

                                   C4


                                   U)


                                                                 E

                                                  ____




                     0
                                                      U)0
                     o_




                     OQ)                                               U)
                                                                        0)
          Cl)
         -
                                                      oc                a)
         -
                     .1q)
         (I)                                          OL
                          q)                                            U)
         V           QL                                                 E
                                                                        U)
                                                                        0)
          c                                                C')          U)

             U)
             C
             o       qLw                              Cl)'))
                                                                       -



                                                                        U)
         ..          Oi'
             c        i:'                         -




             0
             C                                                         4-.


                     a,,Co                                              0
                                                                        E
             E
                                                  -

                                             a)
                                             >                             a)
             E       U)EE                    E
             o
             o       -0
                               0
                                                                           Cu
             C)      -


                     C

                     o         c,,
         o
         U,                                  t
         -D
                     co'))
                                                      '-.'--9          o
                                                      >-
             o
                                                                       -
                                         •



                                                      0L                   0)
         I-                              -D                                =
                          cuc:                        U)_
             C                                    -T3                      2
         -
                                                      I
                                                       -Q)                 U)
         C/)         --Cl)Co
                                             a)
                                                  I-                       U)
                                                                           a)
                          CoL                E                             0
                                             0                             0
                                             0

                                                                           0)


                                             0
                     oQ)                                                   I
                               -


                                                                           C
                                                      CU                   0
                     0U)                     U)
                                         -c                                c
                                         I-       <.                   <

                                                                 C
                                                                 U)
Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 60 of 61




             EXHIBIT E
  Case 3:00-cv-04599-WHO Document 1221 Filed 11/16/18 Page 61 of 61




         5




                     Project Buffer


        H

                                                                  'iI"Iii'iI
                                                              4
                                       0




4-a                                    C)




Co
                                       0

                                       t
                                       C

4-a
(I)

Q


        1 iiiii:;
                                                        I,'


NJ
LU
                                                        0


                                                        C)




2
                                                        0

                                                        C




        i
                                                        0)
                                                        >




        t
                         3NId Z    ENINIV}J1 E   IN3V9VNVIN NSIJ t'
